 



Exhibit 10.13
LODGIAN, INC. 401(k) PLAN
AS AMENDED AND RESTATED
EFFECTIVE AS OF JANUARY 1, 2006
(EXCEPT AS OTHERWISE PROVIDED)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
§ 1. DEFINITIONS
    1  
 
       
1.1. Account
    1  
1.2. Affiliate
    1  
1.3. Beneficiary
    1  
1.4. Board
    1  
1.5. Break in Service
    1  
1.6. Catch Up Contribution
    1  
1.7. Catch Up Contribution Account
    2  
1.8. Code
    2  
1.9. Compensation
    2  
1.10 Election
    2  
1.11 Eligible Employee
    2  
1.12 Eligible Participant
    3  
1.13 Employee
    3  
1.14 ERISA
    3  
1.15 Forfeiture
    3  
1.16 401(k) Account
    3  
1.17 401(k) Contributions
    3  
1.18 Highly Compensated Employee
    3  
1.19 Hour of Service
    4  
1.20 Leased Employee
    5  
1.21 Lodgian Stock
    5  
1.22 Matching Account
    5  
1.23 Matching Contribution
    5  
1.24 Nonhighly Compensated Employee
    5  
1.25 Participant
    5  
1.26 Participating Employer
    5  
1.27 Plan
    5  
1.28 Plan Administrator
    5  
1.29 Plan Sponsor
    6  
1.30 Plan Year
    6  
1.31 Rollover Account
    6  
1.32 Rollover Contribution
    6  
1.33 Safe Harbor Matching Contribution
    6  
1.34 Safe Harbor Matching Contribution Account
    6  
1.35 Trust Agreement
    6  
1.36 Trustee
    6  
1.37 Trust Fund
    6  
1.38 Valuation Date
    6  

 



--------------------------------------------------------------------------------



 



              Page  
1.39 Vested Benefit
    6  
1.40 Year of Service
    6  
(a) Vesting
    6  
(b) Eligibility
    6  
 
       
§ 2. PARTICIPATION
    7  
 
       
2.1. General Participation for 2002 Plan Year and Prior Years
    7  
2.2. General Participation After December 31, 2002
    7  
2.3. Reemployment
    8  
2.4. Change in Status
    8  
2.5. Not a Contract of Employment
    8  
2.6. USERRA
    8  
 
       
§ 3. EMPLOYEE CONTRIBUTIONS
    9  
 
       
3.1. 401(k) Contributions
    9  
(a) General
    9  
(b) Amount of 401(k) Contributions
    9  
(c) 401(k) Accounts
    9  
3.2. Rate Changes
    9  
(a) General
    9  
(b) Change in Eligibility Status
    9  
(c) Hardship Withdrawal
    10  
(d) Leave of Absence
    10  
3.3. Payment of 401(k) Contributions to Trustee
    10  
3.4. Rollover Contributions
    10  
(a) General
    10  
(b) Rollover Accounts
    10  
 
       
§ 4. EMPLOYER CONTRIBUTIONS
    10  
 
       
4.1. Employer Matching Contributions
    10  
(a) Matching Contributions for the 2002 Plan Year
    10  
(b) Safe Harbor Matching Contributions after December 31, 2002
    11  
(c) Application of Forfeitures
    11  
(d) No Matching Contributions or Safe Harbor Matching Contributions on Refunds
    11  
(e) Allocation
    11  
4.2. Application of Suspense Account
    12  
4.3. Top Heavy Contributions
    12  
4.4. Payment of Employer Contributions
    12  
 
       
§ 5. ACCOUNT INVESTMENTS AND ALLOCATIONS
    12  
 
       
5.1. General
    12  
5.2. Investment Elections
    13  
5.3. Amounts Available for Investment
    13  

ii



--------------------------------------------------------------------------------



 



              Page  
5.4. Allocations to Accounts
    13  
5.5. Allocation Corrections
    13  
5.6. Transition Period to Implement Plan Changes
    14  
5.7. Special Rules Concerning Investment in Lodgian Stock Fund
    14  
(a) Dividends
    14  
(b) Voting of Lodgian Stock and Other Similar Rights
    14  
(c) Restrictions
    15  
 
       
§ 6. LIMITATIONS ON CONTRIBUTIONS AND ALLOCATIONS
    15  
 
       
6.1. Ordering Rule
    15  
6.2. Code § 415 Limitations
    15  
(a) General
    15  
(b) Annual Additions
    16  
(c) Coordination Rules
    16  
(d) Corrections
    16  
6.3. Code § 402(g) Limitations
    16  
(a) This Plan and Other Affiliate Plans
    16  
(b) Other Plans or Arrangements
    17  
(c) Action to Satisfy 402(g) Limitation
    17  
 
       
§ 7. PLAN BENEFITS
    18  
 
       
7.1. Participant
    18  
(a) Distribution Events
    18  
(b) Vested Benefit
    18  
(c) Vesting Schedule for Participants without an Hour of Service after March 31,
2002
    18  
(d) Vesting Schedule for Participants with an Hour of Service on or after
April 1, 2002
    19  
(e) Forfeiture
    19  
(f) Reemployment
    19  
7.2. Death of Participant
    20  
7.3. In-Service Withdrawals
    20  
(a) Hardship Withdrawals
    20  
(b) Age 591/2 Withdrawals
    23  
(c) Rollover Account Withdrawals
    23  
(d) Limitations
    23  
 
       
§ 8. BENEFIT PAYMENT
    23  
 
       
8.1. Methods
    23  
(a) General
    23  
(b) Automatic Single Sum in Certain Cases
    24  
(c) Installment Rules
    24  
(d) Limitations
    24  
(e) Minimum Distribution Rule
    25  
8.2. Timing
    29  
(a) General
    29  

iii



--------------------------------------------------------------------------------



 



              Page  
(b) Deferral of Payment
    30  
(c) Participant’s Required Beginning Date
    30  
(d) Beneficiary
    30  
8.3. Direct Rollover
    30  
(a) Eligible Rollover Distribution
    31  
(b) Eligible Retirement Plan
    31  
(c) Distributee
    31  
(d) Direct Rollover
    31  
8.4. Claim for Benefit
    32  
8.5. No Estoppel of Plan
    32  
8.6. Legally Incompetent
    32  
8.7. Missing Person
    32  
8.8. Other Payment Rules
    33  
(a) Withholding Obligations
    33  
(b) Waiver of Notices
    33  
(c) Account Balance
    33  
(d) Order of Withdrawal
    33  
(e) Reemployment
    33  
 
       
§ 9. NAMED FIDUCIARIES AND ADMINISTRATION
    33  
 
       
9.1. Named Fiduciaries
    33  
9.2. Plan Administrator Appointment and Term of Office
    34  
9.3. Organization of Plan Administrator
    34  
9.4. Plan Administrator Powers and Duties
    34  
(a) General
    34  
(b) Liquidity Requirements
    34  
(c) Records
    35  
(d) Information from Others
    35  
9.5. Indemnification
    35  
9.6. Reporting and Disclosure
    35  
 
       
§ 10. DUTIES AND AUTHORITY OF TRUSTEE
    35  
 
       
§ 11. LOANS
    35  
 
       
11.1. Administration
    35  
11.2. Statutory Requirements
    35  
(a) General
    35  
(b) Repayments
    36  
(c) Limitations on Amounts
    36  
11.3. Distribution and Default
    37  
11.4. USERRA
    37  
 
       
§ 12. AMENDMENT AND TERMINATION
    37  
 
       
12.1. Amendment
    37  
12.2. Termination
    37  

iv



--------------------------------------------------------------------------------



 



              Page  
§ 13. MISCELLANEOUS
    37  
 
       
13.1. Headings and Construction
    37  
13.2. Nontransferability
    38  
13.3. Benefits Supported Only by Trust Fund
    38  
13.4. Nondiscrimination
    38  
13.5. Nonreversion
    38  
13.6. Merger, Consolidation or Similar Transaction
    38  
(a) General
    38  
(b) Authorization
    39  
(c) No Annuities
    39  
13.7. Qualified Domestic Relations Order
    39  
13.8. Top Heavy Plan
    40  
(a) Determination of Top-Heavy Status
    40  
(b) Special Top Heavy Plan Rules
    41  
 
       
Appendix A
    43  
 
       
Appendix B
    48  

v



--------------------------------------------------------------------------------



 



LODGIAN, INC. 401(k) PLAN
AS AMENDED AND RESTATED
EFFECTIVE AS OF JANUARY 1, 2006
(EXCEPT AS OTHERWISE PROVIDED)
     The Servico, Inc. 401(k) Plan (the “Plan”) was adopted by Servico, Inc.
(“Servico”) effective July 1, 1984 and previously amended several times. Servico
and Impac Hotel Group, LLC (“Impac”) combined their respective businesses
through a series of corporate mergers, the result of which is that Servico and
Impac became wholly-owned subsidiaries of Lodgian, Inc. (“Lodgian”) effective on
December 11, 1998. Effective January 1, 1999, Lodgian assumed sponsorship of the
Plan and changed the name to the Lodgian, Inc. 401(k) Plan. The Plan was amended
and restated effective as of January 1, 1997, subsequently amended, and again
amended and restated effective as of January 1, 2002 and September 1, 2003.
     The amendment and restatement of the Plan dated September 1, 2003 deleted
the trust provisions in the Plan and a separate trust agreement was adopted
effective as of September 1, 2003. This amendment and restatement of the plan is
effective as of January 1, 2006 and is intended to comply with the final
regulations under Code Sections 401(k) and (m) issued December 29, 2004.
§ 1. DEFINITIONS
The following terms have the following meanings for purposes of this Plan.
1.1. Account — means the bookkeeping account maintained for each Participant
and, where appropriate, Beneficiary or alternate payee, to show his or her
interest in this Plan.
1.2. Affiliate — means the Plan Sponsor and any trade or business, whether or
not incorporated, that is considered to be a single employer with the Plan
Sponsor under Code § 414(b), (c), (m) or (o). Solely for purposes of the Code §
415 limitations in § 6.2, the term Affiliate means each entity that would be an
Affiliate if the phrase “more than 50%” is substituted for the phrase “at least
80%” each place it appears in Code § 1563(a)(1).
1.3. Beneficiary — means the person or persons so designated in accordance with
§ 7.2 by a Participant or by operation of this Plan to receive any Plan benefits
payable on account of the Participant’s death.
1.4. Board — means the Board of Directors of the Plan Sponsor.
1.5. Break in Service — means for an Employee any Plan Year during which he or
she fails to complete more than 500 Hours of Service.
1.6. Catch Up Contribution — means the deferral contributions made by the
Participant to the Plan under Section 3.1(c) and Code § 414(v).

 



--------------------------------------------------------------------------------



 



1.7. Catch Up Contribution Account — means the subaccount of a Participant’s
Account contributable to Catch Up contributions.
1.8. Code — means the Internal Revenue Code of 1986, as amended, and the
regulations thereunder.
1.9. Compensation — means the sum of the Participant’s “taxable wages” and
“pre-tax contributions” received by the Participant for the portion of the Plan
Year during which he or she was a Participant. Taxable wages are the wages and
other compensation paid by the Affiliates to the Employee that are reportable as
wages, tips and other compensation on Form W-2 or any other form that the
Affiliate is required to provide the Employee under Code §§ 3401(a), 6041(d),
6051(a)(3) and 6052 excluding any severance payments. Pre-tax contributions are
the Employee’s 401(k) Contributions, and any other contributions or deferrals
made on the Employee’s behalf by an Affiliate to a Code § 401(k) plan, Code §
125 cafeteria plan or any other Affiliate plan or program that are excludible
from the Participant’s taxable income for the Plan Year under Code §§ 125,
132(f), 401(k), 402(h), 403(b), 414(v) or 457(b).
The annual Compensation of each Employee taken into account under the Plan will
not exceed $200,000 as adjusted for cost-of-living increases in accordance with
Code § 401(a)(17). The cost-of-living adjustment in effect for a calendar year
applies to any Plan Year beginning in that calendar year. If a Plan Year
consists of fewer than 12 months, this annual Compensation limit will be
multiplied by a fraction, the numerator of which is the number of months in the
Plan Year and the denominator of which is 12.
1.10. Election — means an election or designation made on a form or by any other
method authorized by the Plan Administrator, properly completed and timely
delivered in accordance with rules adopted by the Plan Administrator from time
to time.
1.11. Eligible Employee — means each individual who is classified on the payroll
of a Participating Employer as an Employee of that Participating Employer, other
than:
(a) an Employee who is included in unit of employees covered by a collective
bargaining agreement, unless the agreement by specific reference to this Plan
permits participation in this Plan;
(b) a Leased Employee;
(c) an Employee who is a nonresident alien receiving no earned income from a
Participating Employer from sources within the United States (as described more
fully in Code § 410(b)(3)(C)): or
(d) an Employee who performs intermittent services for a Participating Employer
and is classified in the job of “on-call” employee as reflected on the payroll
of a Participating Employer.

2



--------------------------------------------------------------------------------



 



Under no circumstances will an individual who performs services for a
Participating Employer, but who is not classified on the payroll as an employee
of the Participating Employer, for example, an individual performing services
for a Participating Employer under a leasing arrangement or an independent
contractor, be treated as an Eligible Employee, even if that individual is
treated as an “employee” of a Participating Employer as a result of common law
principals, the leased employee rules under Code §§ 414(n) or (o). Further, if
an individual performing services for a Participating Employer is retroactively
reclassified as an “employee” of a Participating Employer for any reason, the
reclassified individual will not be treated as an Eligible Employee for any
period prior to the actual date (and not the effective date) of the
reclassification unless the Participating Employer determines the
reclassification is necessary to correct an inadvertent payroll classification
error.
1.12. Eligible Participant — means for any Plan Year:
(a) a Participant who is an Eligible Employee (or on an authorized leave of
absence as an Eligible Employee) on the last day of that Plan Year; and
(b) a Participant who has completed a Year of Service during such Plan Year.
For purposes of this definition, a Participant who terminated employment during
the Plan Year due to death or after attaining age 65 shall be considered an
Eligible Participant for such Plan Year. Further, if the Participating Employer
elects to apply the provisions in § 4.1(b) hereof for a Plan Year, Eligible
Participant shall include for purposes of the Safe Harbor Matching Contribution
any Participant who has made 401(k) Contributions during such Plan Year.
1.13. Employee — means a person who is treated as an employee of an Affiliate
either as a result of common law principles or under the leased employee rules
of Code § 414(n).
1.14. ERISA — means the Employee Retirement Income Security Act of 1974, as
amended, and the regulations thereunder.
1.15. Forfeiture — means the dollar amount forfeited from an Account in
accordance with this Plan.
1.16. 401(k) Account — means the subaccount of a Participant’s Account
attributable to his or her 401(k) Contributions.
1.17. 401(k) Contributions — means that part of a Participant’s Compensation
that is contributed to his or her 401(k) Account pursuant to his or her Election
under § 3.1.
1.18. Highly Compensated Employee — means each Participant who performs services
for an Affiliate during the Plan Year and who:
(a) is a 5% owner of an Affiliate (as defined in Code § 416(i)(1)(B)(i)) at any
time during the Plan Year or the preceding 12-month period; or

3



--------------------------------------------------------------------------------



 



(b) receives Compensation in excess of $85,000 (adjusted for cost-of-living
increases in accordance with Code § 414(q)) for the preceding 12-month period.
The determination of which Participants are Highly Compensated Employees is
subject to Code § 414(q) and any regulations, rulings, notices or procedures
under that section. In determining whether an Employee is a Highly Compensated
Employee for any Plan Year, the Plan Administrator may use any alternatives and
elections authorized under the applicable regulations, rulings or revenue
procedures.
1.19. Hour of Service —
(a) General. The term Hour of Service means each hour for which an Employee:
(1) is paid, or entitled to payment, by an Affiliate for the performance of
duties as an Employee;
(2) is directly or indirectly paid, or entitled to payment, by an Affiliate for
a period of time when he or she performs no duties as an Employee due to
vacation, holiday, illness, incapacity (including disability), layoff, jury
duty, military duty or leave of absence; and
(3) is paid for any reason an amount as back pay by an Affiliate, irrespective
of mitigation of damages;
(b) Additional Rules.
(1) An Employee will not receive an Hour of Service credit for service performed
for which he or she is paid, or entitled to payment, on account of a period
during which he or she performs no duties as an Employee if the payment is made
or is due under a plan maintained solely to comply with applicable worker’s
compensation laws, unemployment compensation laws or disability insurance laws.
(2) No more than 501 Hours of Service will be credited to an Employee for any
single continuous period during which he or she performs no duties as an
Employee.
(3) An Hour of Service will not be credited to an Employee on account of a
payment that solely reimburses the Employee for medical, or medically related,
expenses incurred by or on behalf of the Employee.
(4) Hour of Service credit, if any, for periods when no duties are performed as
an Employee will be calculated in accordance with § 2530.200b-2(b) and (c) of
the Department of Labor Regulations, which are incorporated as part of this Plan
by this reference.

4



--------------------------------------------------------------------------------



 



(5) In lieu of actually recording each Hour of Service that is completed by an
Employee that is exempt from the minimum wage and overtime requirements of the
Federal Fair Labor Standards Act, that Employee will receive credit for 45 Hours
of Service for each week in which he or she completes at least one Hour of
Service. For each Employee who is not exempt from those requirements, Hours of
Service credited for the performance of duties will be the actual number of
Hours of Service completed by that Employee.
1.20. Leased Employee — means an Employee (other than a common-law employee) who
has performed services for an Affiliate on a substantially full-time basis for a
period of at least one year under the primary direction and control of the
Affiliate pursuant to an agreement between the Affiliate and any other person,
as determined under Code § 414(n)(6).
1.21. Lodgian Stock — means Lodgian, Inc. common stock, including any common
stock substituted for a previously issued class of common stock, provided such
stock is a “qualifying employer security” as defined in ERISA § 407(d)(5). Such
term shall not include any warrants to purchase or otherwise acquire Lodgian
Stock, which rights shall be referred to herein as “Lodgian Warrants”.
1.22. Matching Account — means the subaccount of a Participant’s Account
attributable to Matching Contributions made prior to January 1, 2003.
1.23. Matching Contribution — means the matching contribution made by a
Participating Employer or the Plan Sponsor on behalf of the Participating
Employer in accordance with § 4.1(a) for Plans Years ending on or before
December 31, 2002.
1.24. Nonhighly Compensated Employee — means each Participant who performs
services for an Affiliate during the Plan Year and who is not a Highly
Compensated Employee.
1.25. Participant — means (a) each Eligible Employee who has met the eligibility
requirements to participate in this Plan pursuant to §§ 2.1 and 2.2, and
(b) each other person (other than an alternate payee as defined in Code §
414(p)(8) or a Beneficiary) for whom an Account is being maintained as a result
of contributions made under this Plan or another plan that are transferred to
this Plan pursuant to § 13.6.
1.26. Participating Employer — means the Plan Sponsor and any other Affiliate
that, with approval of the Board, has adopted this Plan during such period that
the adoption of the Plan is in effect.
1.27. Plan — means this Lodgian, Inc. 401(k) Plan as set forth in this document
and all subsequent amendments to this document.
1.28. Plan Administrator — means the person, committee or entity appointed by
the Board to administer this Plan on behalf of the Plan Sponsor as provided in §
9. If no person, committee or entity is appointed, the Plan Sponsor shall be the
Plan Administrator.

5



--------------------------------------------------------------------------------



 



1.29. Plan Sponsor — means Lodgian, Inc. or any successor organization to that
company.
1.30. Plan Year — means the calendar year.
1.31. Rollover Account — means the subaccount of a Participant’s Account
attributable to Rollover Contributions.
1.32. Rollover Contribution — means an amount (or more than one amount) that
qualifies as an eligible rollover distribution under Code § 402(c)(4) that is
transferred to this Plan under § 3.5 other than after-tax contributions.
1.33. Safe Harbor Matching Contribution — means the contribution made by a
Participating Employer in accordance with § 4.1(b).
1.34. Safe Harbor Matching Contribution Account — means the subaccount of a
Participant’s Account attributable to Safe Harbor Matching Contributions.
1.35. Trust Agreement — means the separate trust agreement adopted to govern the
Trust Fund established as part of the Plan, as such agreement may be amended
from time to time.
1.36. Trustee — means the person or persons acting as trustee under the Trust
Agreement.
1.37. Trust Fund — means the assets held by the Trustee under the Trust
Agreement.
1.38. Valuation Date — means the last day of each Plan Year and any other date
chosen by the Plan Administrator.
1.39. Vested Benefit — means the sum of (a) the 401(k) Account, (b) the Rollover
Account, (c) the Safe Harbor Matching Account, (d) the Catch Up Contribution
Account, and (e) the vested portion of the Matching Account, as determined in
accordance with § 7.1.
1.40. Year of Service —
(a) Vesting. For purposes of determining vesting service under § 7.1 of this
Plan, a Year of Service means each Plan Year during which an Employee is
credited with at least 1,000 Hours of Service as an Employee. Any Year of
Service completed before a period of 5 or more consecutive Break in Service
shall be excluded for purposes of determining a Participant’s vested percentage
if the Employee’s vested percentage in his or her Matching Account was zero at
all times before such Breaks in Service.
(b) Eligibility. For purposes of determining eligibility service under §§ 2.1
and 2.2 of this Plan, a Year of Service means a twelve-consecutive-month period
during which an Employee completes no less than 1,000 Hours of Service beginning
on the date on which the Employee first performs an Hour of Service upon his
employment or reemployment with a Participating Employer or, in the event the
Employee fails to complete 1,000 Hours of Service in that
twelve-consecutive-month period, any Plan Year thereafter

6



--------------------------------------------------------------------------------



 



during which the Employee completes not less than 1,000 Hours of Service,
including the Plan Year which includes the first anniversary of the date the
Employee first performed an Hour of Service upon his employment or reemployment.
(c) Service With All Related Employers. An Employee will be credited with
service under this Plan for his or her service with all Affiliates.
(d) Service With Predecessor Employers. An Employee will be credited with
service under this Plan for his or her service with the employers identified in
Appendix B on the same basis as is used to determine service with Affiliates.
§ 2. PARTICIPATION
2.1. General Participation for 2002 Plan Year and Prior Years.
(a) Each Eligible Employee hired during the 2002 Plan Year will become a
Participant on the January 1 or July 1 coinciding with or next following the
date he or she:

  (1)   attains age 21;     (2)   completes at least six months of service; and
    (3)   completes at least 500 Hours of Service in: i) the 6 month period
immediately preceding July 1st or ii) the 12 month period immediately preceding
January 1st.

(b) An Eligible Employee who does not satisfy the criteria in § 2.1(a) in his or
her first 12 months of employment shall become a Participant as of the first
payroll period beginning on or after the first January 1 or July 1 coinciding
with or next following the date he or she completes a Year of Service and
attains age 21.
(c) If an Employee is not an Eligible Employee on a January 1st or July 1st but
has otherwise satisfied either § 2.1(a) or (b), he or she will become a
Participant as of the first day of the month thereafter on which he or she
becomes an Eligible Employee.
(d) Effective January 1, 2002, each Eligible Employee may make a Rollover
Contribution to the Plan pursuant to § 3.5 prior to becoming a Participant. An
Eligible Employee may not make any 401(k) Contributions to the Plan prior to
satisfying the requirements of this § 2.1 or § 2.2, notwithstanding any Rollover
Contribution made to the Plan prior to an Eligible Employee becoming a
Participant.
(e) For Plan Years ending on or before December 31, 2001, participation in the
Plan shall be determined under the terms of the Plan as then in effect.
2.2. General Participation for Subsequent Periods.

7



--------------------------------------------------------------------------------



 



(a) Participation From January 1, 2003 through December 31, 2006. Each Eligible
Employee hired after December 31, 2002 will become a Participant effective with
the first payroll period beginning on or after the first day of the month
coinciding with or next following the date he or she completes a Year of Service
and attains age 21. If an Employee is not an Eligible Employee on such date, he
or she will become a Participant as of the first payroll period beginning on or
after the first day of the month coincident with or immediately following the
date on which he or she becomes an Eligible Employee.
(b) Participation After December 31, 2006. Each Eligible Employee hired after
June 30, 2006 will become a Participant effective with the first payroll period
beginning on or after the first day of the month coinciding with or next
following the date he or she completes 500 hours of Service in a six consecutive
month period and attains age 21. If an Employee is not an Eligible Employee on
such date, he or she will become a Participant as of the first payroll period
beginning on or after the first day of the month coincident with or immediately
following the date on which he or she becomes an Eligible Employee.
2.3. Reemployment. If a Participant terminates employment and is reemployed as
an Eligible Employee, he or she will be reinstated as a Participant on the date
of his or her reemployment. Each other former Employee who is reemployed shall
be treated as a new Employee for participation and vesting purposes upon
reemployment.
2.4. Change in Status. If the Plan Sponsor discovers that an individual was
mistakenly treated as an Eligible Employee, it will cause the individual’s
401(k) Contributions and Catch Up Contributions to be refunded as soon as
practicable after the discovery. In no event will Matching Contributions or Safe
Harbor Matching Contributions be made with respect to those refunded 401(k)
Contributions.
If the Plan Sponsor discovers that an Eligible Employee was not treated as
covered under the Plan, it will take any action that it deems appropriate and
proper under the circumstances to remedy the omission as soon as practicable
after the discovery.
2.5. Not a Contract of Employment. This Plan is not a contract of employment.
Thus participation in this Plan will not give any person the right to be
retained as an Employee or, upon termination of a person’s employment, the right
to any interest in the Trust Fund other than as expressly provided in this Plan.
2.6. USERRA. Notwithstanding any provision of this Plan to the contrary,
contributions, benefits and service credit with respect to qualified military
service will be provided in accordance with Code § 414(u).

8



--------------------------------------------------------------------------------



 



§ 3. EMPLOYEE CONTRIBUTIONS
3.1. 401(k) Contributions.
(a) General. Subject to the rules and limitations in this § 3 and in § 6, each
Eligible Employee who has met the applicable eligibility requirements in § 2 may
elect that his or her Participating Employer make 401(k) Contributions to this
Plan on his or her behalf through payroll deductions, and 401(k) Contributions
shall begin as soon as administratively possible on or after the date on which
he or she has completed all election and enrollment forms required by the Plan
Administrator. A Participant’s initial contribution election will continue while
the Participant is an Eligible Employee until the Participant changes the rate
of his or her 401(k) Contributions in accordance with § 3.3 or suspends his or
her 401(k) Contributions in accordance with § 3.4.
(b) Amount of 401(k) Contributions. 401(k) Contributions must be made in 1%
increments, from 1% to 10% prior to January 1, 2003 and up to 15% on or after
January 1, 2003 of Compensation through December 31, 2006. The limit shall be
increased to 25% effective as of January 1, 2007. The Plan Administrator has the
right at any time unilaterally to reduce prospectively the amount or percentage
of 401(k) Contributions elected by any Highly Compensated Employee or by all
Highly Compensated Employees as a group if it determines that a reduction is
appropriate in light of the applicable limitations under § 6.
(c) Catch Up Contributions. In addition to 401(k) Contributions, a Participant
who will attain age fifty (50) before the last day of a Plan Year may make a
Catch Up Contribution at any time during the Plan Year. A 401(k) Contribution
will be treated as a Catch Up Contribution to the extent that:
(1) it exceeds the 401(k) Contribution limit; and
(2) it does not exceed the dollar limit in Code § 414(v) in effect for the
applicable Plan year.
(d) 401(k) and Catch Up Contribution Accounts. A Participant’s 401(k)
Contributions will be credited to his or her 401(k) Account. A Participant’s
Catch Up Contributions will be credit to his or her Catch Up Contribution
Account.
3.2. Rate Changes.
(a) General. A Participant may change or suspend his or her rate of 401(k)
Contributions and Catch Up Contributions at any time by following the procedures
established by the Plan Administrator for rate changes.
(b) Change in Eligibility Status. A Participant’s 401(k) Contributions and Catch
Up Contributions will automatically stop when he or she ceases to be an Eligible
Employee. If a Participant’s status thereafter changes to an Eligible Employee
(whether by

9



--------------------------------------------------------------------------------



 



reemployment or otherwise), he or she may elect to resume 401(k) Contributions
and Catch Up Contributions at any time by following the procedures established
by the Plan Administrator.
(c) Hardship Withdrawal. A Participant’s 401(k) Contributions and Catch Up
Contributions will be suspended for the six month period following a hardship
withdrawal in accordance with § 7.3(a)(4). A Participant may resume 401(k)
Contributions and Catch Up Contributions at any time after the end of the
suspension period. The suspension period for hardship withdrawals made prior to
January 1, 2002 shall be twelve (12) months.
(d) Leave of Absence. A Participant’s 401(k) Contributions and Catch Up
Contributions will continue to be deducted during any period of paid leave of
absence during which the Participant continues to receive Compensation from a
Participating Employer, provided he or she continues to be classified as an
Eligible Employee during the leave. However, a Participant’s 401(k)
Contributions and Catch Up Contributions will be suspended during any period of
unpaid leave of absence. A Participant returning from an unpaid leave may resume
401(k) Contributions and Catch Up Contributions at any time after he or she
resumes active employment as an Eligible Employee.
3.3. Payment of 401(k) and Catch Up Contributions to Trustee. All 401(k)
Contributions and Catch Up Contributions will be paid to the Trust Fund as soon
as practicable after the related payroll deductions are made and, in any event,
by the deadline, if any, established for making those payments under ERISA or
the Code.
3.4. Rollover Contributions.
(a) General. An Eligible Employee may elect to contribute a Rollover
Contribution to the Trust Fund, provided it is made by the Eligible Employee (or
transferred to this Plan in a direct rollover from another plan): (a) in cash or
in a form acceptable to the Trustee, and (b) in accordance with any rules that
the Trustee and the Plan Administrator deem appropriate under the circumstances.
(b) Rollover Accounts. A Participant’s Rollover Contributions will be credited
to his or her Rollover Account.
§ 4. EMPLOYER CONTRIBUTIONS
4.1. Employer Matching Contributions.
(a) Matching Contributions for the 2002 Plan Year. Subject to the rules and
limitations in this § 4 and in § 6, the Board in its absolute discretion will
determine the percentage, if any, of 401(k) Contributions made by its Eligible
Participants that will be matched for each Plan Year and the maximum percentage
or dollar limitation, if any, on those contributions. In no case will a Matching
Contribution under this § 4.1(a) be made

10



--------------------------------------------------------------------------------



 



in the same Plan Year as a Safe Harbor Matching Contribution under § 4.1(b).
Matching Contributions will be made only on behalf of Eligible Participants.
This contribution will be made in cash as the Board may determine from time to
time. No Matching Contribution will be made to the Plan for Plan Years beginning
on or after January 1, 2003.
(b) Safe Harbor Matching Contributions after December 31, 2002. Effective for
Plan Years beginning after December 31, 2002, if the Plan Sponsor in its
absolute discretion elects to have the Plan satisfy Code §§ 401(k)(12) and
401(m)(11), a Safe Harbor Matching Contribution will be made in cash for each
payroll period during such Plan Year for each Eligible Participant in an amount
equal to:
(1) one hundred percent (100%) of the first three percent (3%) of a
Participant’s Compensation deferred to the Plan pursuant to § 3.1, and
(2) fifty percent (50%) of the next two percent (2%) of a Participant’s
Compensation deferred to the Plan pursuant to § 3.1.
Within a reasonable period of time, before the beginning of the Plan Year, the
Plan Administrator will notify each Eligible Employee that the Plan will comply
with Code §§ 401(k)(12) and 401(m)(11), and shall provide such notice to other
Employees as they become eligible to participate in the Plan in accordance with
the requirements of Code §§ 401(k)(12) and 401(m)(11).
(c) Application of Forfeitures. Forfeitures occurring in a Plan Year that are
not used to make the corrective contributions and restorations described in §§
7.1(e) and 8.7 will, at the Plan Sponsor’s discretion, be used to reduce
Matching Contributions or Safe Harbor Matching Contributions, or to pay Plan
expenses.
(d) No Matching Contributions or Safe Harbor Matching Contributions on Refunds.
No Matching Contribution or Safe Harbor Matching Contribution will be made with
respect to any 401(k) Contributions that are refunded under § 6.3 or Appendix A
to comply with the limitations under Code §§ 402(g) or 401(k). Any Matching
Contributions and Safe Harbor Matching Contributions attributable to those
refunded 401(k) Contributions that have actually been credited to the
Participant’s Matching Account or Safe Harbor Matching Account will be treated
as a Forfeiture as soon as practicable after a determination is made that this
corrective action is necessary.
(e) Allocation. Matching Contributions made on an Eligible Participant’s behalf
for a Plan Year will be credited to his or her Matching Account as of the last
day of that Plan Year. Safe Harbor Matching Contributions made on a
Participant’s behalf for a Plan Year will be credited to his or her Safe Harbor
Matching Account each payroll period, or such time as determined by the Plan
Sponsor in accordance with applicable sections of the Code and the regulations
thereunder. The employer matching contribution described in section 4.2(c) of
the prior plan document will be allocated in the 2002 Plan Year in accordance
with such section of the prior plan document.

11



--------------------------------------------------------------------------------



 



4.2. Application of Suspense Account. Excess amounts that are transferred to a
Code § 415 suspense account for a Plan Year under § 6.2(d) will be treated as a
Forfeiture for the current or next following Plan Year.
4.3. Top Heavy Contributions. If a determination is made that this Plan is top
heavy under § 13.8(a) for a Plan Year, the Participating Employers will
contribute the amount, if any, needed to satisfy the minimum allocation
requirements under § 13.8(b). Those contributions will be credited as of the
last day of that Plan Year to the affected Participants’ Matching Accounts.
4.4. Payment of Employer Contributions. Except as otherwise provided herein,
Matching Contributions and Safe Harbor Matching Contributions for a Plan Year
shall be paid to the Trust Fund at the time determined by the Plan Sponsor in
its discretion, but in no event later than the due date (including any
extensions thereof) of the Plan Sponsor’s or Participating Employer’s federal
income tax return for its taxable year ending with or within the Plan Year for
which the contribution was made.
§ 5. ACCOUNT INVESTMENTS AND ALLOCATIONS
5.1. General. It is intended that Participants, Beneficiaries of deceased
Participants and alternate payees will have an opportunity to direct the
investment of their Accounts among investment funds selected by the Plan Sponsor
or, at the discretion of the Plan Sponsor, a committee, which committee may be
the same Committee referenced in § 9.2, in accordance with § 404(c) of ERISA.
The Plan Sponsor or Committee will select four or more investment funds to make
available under the Trust Fund, and each such investment fund will be described
for Participants in the summary plan description for this Plan or in such other
materials as the Plan Sponsor or the Committee deem suitable under the
circumstances. Investment funds may be added or eliminated at any time by the
Plan Sponsor or the committee. The investment funds may include, but are not
limited to, (1) mutual funds, (2) collective investment funds, (3) the Lodgian
Stock Fund and (4) the Lodgian Warrant Funds A and B (collectively the “Lodgian
Warrant Funds”). Effective as of December 6, 2001, the Lodgian Stock Fund is
closed to new investments. The Lodgian Warrant Funds are investment funds that
were established on December 3, 2002 solely for the purpose of holding Lodgian
Warrants received by the Trust Fund on that date in connection with the court
approved bankruptcy plan of reorganization of the Plan Sponsor. A Participant
whose Account included an investment in the Lodgian Stock Fund on December 3,
2002, the date the Lodgian Warrants were received by the Trust Fund, shall
automatically have a portion of his or her Account invested in the Lodgian
Warrant Funds in the same proportion that his interest in the Lodgian Stock Fund
bears to the total amount of all Accounts which are invested in the Lodgian
Stock Fund at that time. The Lodgian Warrant Funds remained frozen funds until
the U.S. Department of Labor issued a prohibited transaction exemption which
permits the sale and exercise of Lodgian Warrants at the direction of individual
Participants who have an interest in the Lodgian Warrant Fund. No Lodgian
Warrant may be exercised or sold except as permitted under the terms of such
prohibited transaction exemption, the terms of which are incorporated into the
Plan by reference, and in compliance with applicable securities laws. The assets
of the Plan may be commingled for investment purposes in a group

12



--------------------------------------------------------------------------------



 



trust and with the assets of other plans whether or not the assets of this Plan
will be held in a separate investment fund.
Effective as of November 16, 2006 or as soon as administratively practicable
thereafter, the Lodgian Stock Fund will be eliminated and liquidated. Prior to
such date, Participants may direct the sale of their interests in the Lodgian
Stock Fund and the investment of the sales proceeds in other investment funds
offered by the Plan. A Participant whose Account includes an investment in the
Lodgian Stock Fund on November 16, 2006 shall have the amount of such investment
liquidated as soon as administratively practicable after November 16, 2006, and
the proceeds shall be invested in the investment fund selected for such purpose
by the Committee.
5.2. Investment Elections. Each Participant, Beneficiary of a deceased
Participant and alternate payee will have the right to elect how his or her
Account will be invested among the available investment funds in accordance with
procedures established from time to time by the Plan Administrator. An
individual may revise his or her investment Election at such times and in
accordance with such procedures as are established by the Plan Administrator,
which may include restrictions on the investment of Accounts in the Lodgian
Stock Fund and the Lodgian Warrant Funds. An individual’s Account will continue
to be invested in accordance with his or her most recent investment Election
until such Election is properly changed.
5.3. Amounts Available for Investment. Contributions under this Plan will not be
treated as part of an Account for investment purposes until such contributions
are actually received by the Trust Fund and posted on its records as available
for investment by the Participant, Beneficiary or alternate payee.
5.4. Allocations to Accounts. Subject to the limitations in § 6, all Accounts
will be adjusted as of each Valuation Date for contributions, distributions,
withdrawals and investment earnings or losses since the last Valuation Date in
accordance with nondiscriminatory procedures for adjusting Account balances.
Each Account will share in the investment earnings or losses for each investment
fund based on the portion of the Account invested in that fund.
The Plan Administrator may adjust the Accounts of some or all Participants for
Plan administration expenses as of the last Valuation Date for a calendar
quarter as permitted by law and applicable Internal Revenue Service and U.S.
Department of Labor guidance on the payment of expenses with the Plan assets.
The expenses may be charged to all Accounts or only to those Accounts of vested
Participants who had terminated employment prior to the last Valuation Date for
a calendar quarter. If the expenses are charged to the Accounts of some or all
Participants, the amount allocated to each Account shall be on a per capita
basis and shall not be allocated on the basis of the Account balance. The Plan
Administrator may charge the Participant a reasonable amount for any
distribution.
5.5. Allocation Corrections. If an error or omission is discovered in any
Account, an appropriate equitable adjustment will be made to remedy the error or
omission as soon as practicable after its discovery, and may include the
reduction of a Participant’s Account balance.

13



--------------------------------------------------------------------------------



 



5.6. Transition Period to Implement Plan Changes. In connection with a change in
record keepers, trustees, or other service providers for the Plan, a change in
the methodology for valuing Accounts (including Lodgian Stock and/or Lodgian
Warrants), a change in investment options, a plan merger or other circumstances,
a temporary interruption in the normal operations of the Plan may be required in
order to properly implement such change or merger or take action in light of
such circumstances. In such event or under such circumstances, the Plan
Administrator may take such action as it deems appropriate under the
circumstances to implement such change or merger or in light of such
circumstances, including authorizing a temporary interruption in a Participant’s
ability to obtain information about his or her Account, to take distributions
from such Account and to make changes in the investment of that Account,
provided the Plan Administrator will take appropriate action as to give
Participants, Beneficiaries of a deceased Participant and alternate payees
advance notice in accordance with the requirements of ERISA as possible and to
minimize the scope and length of the interruption in normal Plan operations. In
addition, when changing investment options, the Plan Administrator will take
such action as it deems appropriate under the circumstances to direct the
investment of the funds pending completion by the Trustee and recordkeeper of
the administrative processes necessary to transfer investment authority to the
Participants, Beneficiaries of deceased Participants or alternate payees,
including, but not limited to, mapping monies from old funds to new funds.
5.7. Special Rules Concerning Investment in Lodgian Stock Fund. Notwithstanding
any other provision of the Plan to the contrary, the following rules shall apply
to investments in the Lodgian Stock Fund.
(a) Dividends. A Participant’s allocation share of cash dividends (and other
cash earnings) credited to the Lodgian Stock Fund will be reinvested in Lodgian
Stock held in the Lodgian Stock Fund. Dividends on Lodgian Stock paid in the
form of stock shall be credited to the Lodgian Stock Fund for allocation to
Participant Accounts invested in such fund.
(b) Voting of Lodgian Stock and Other Similar Rights. Each Participant may
direct the Trustee as to the exercise of any voting or similar rights (including
a response to a tender offer) attributable to whole shares of Lodgian Stock
allocated to the Participant’s Account through the Account’s investment in the
Lodgian Stock Fund. Participants shall communicate their voting or other
directions to an agent appointed by the Employer for such purpose, and the agent
shall communicate the instructions it receives from all Participants in total to
the Trustee. Such instructions shall be held in confidence by the agent and
Trustee and shall not be divulged to the Plan Sponsor, or any officer or
employee thereof, or any other person except as required by law. Upon the timely
receipt of voting or other instructions, the Trustee shall vote or tender the
shares of Lodgian Stock held in the Participant’s Account as directed by the
Participants. The Trustee shall vote shares of Lodgian Stock for which it has
received no direction from the Participant and partial shares allocated to
Participant Accounts in accordance with instructions to the Trustee from the
Employer or a committee appointed by the Employer. Unless the Employer or
authorized committee determines otherwise, the Employer or authorized committee
shall direct the Trustee to vote any partial shares allocated to a Participant’s
Account and shares for which the Participants have not given the agent timely
voting

14



--------------------------------------------------------------------------------



 



instructions in proportion to the shares for which it receives voting directions
from Participants. In the case of a tender offer, the Trustee shall only tender
those shares for which a Participant has directed a tender and shares for which
no Participant communication is timely received shall not be tendered.
(c) Restrictions. The ability of a Participant or a Beneficiary to engage in
transactions with respect to the Lodgian Stock allocated to his or her Account
(within the Lodgian Stock Fund) will be subject to such restrictions as the Plan
Administrator determines are necessary or appropriate to satisfy federal or
state securities laws.
§ 6. LIMITATIONS ON CONTRIBUTIONS AND ALLOCATIONS
6.1. Ordering Rule. The allocation of contributions made under this Plan (other
than Rollover Contributions) will be subject to the limitations of this § 6 as
applied in the following order:

  (a)   the Code § 415 limitations under § 6.2,     (b)   the Code § 402(g)
limitations under § 6.3,     (c)   the Code § 401(k) limitations for Highly
Compensated Employees under Appendix A for Plan Years in which a Safe Harbor
Matching Contribution is not made to the Plan; and     (d)   the Code § 401(m)
limitations for Highly Compensated Employees under Appendix A for Plan Years
beginning prior to January 1, 2003.

6.2. Code § 415 Limitations.
(a) General. The limitation year for purposes of Code § 415 and the related
regulations is the Plan Year. The total annual additions (as described in §
6.2(b)) allocated to a Participant’s Account for any Plan Year, when added to
the contributions that are treated as made on behalf of the Participant for the
Plan Year under the coordination rules in § 6.2(c), will not exceed the lesser
of:
(1) 100% of the Participant’s compensation for the Plan Year,
(2) $40,000, as adjusted for increases in the cost-of-living under Code §
415(d), or
(3) any lesser amount as the Plan Sponsor deems necessary or appropriate to
satisfy the requirements of Code § 415 (including any applicable transition
rules) in light of § 6.2(c) and any benefits accrued and any contributions made
for the Participant under any other employee benefit plan maintained by an
Affiliate.
     For purposes of this § 6.2, the term “compensation” means compensation as
defined in Code § 415(c)(3).

15



--------------------------------------------------------------------------------



 



(b) Annual Additions. The term annual additions for a Plan Year means the total
401(k) Contributions (other than 401(k) Contributions refunded pursuant to §
6.3), Matching Contributions, Safe Harbor Matching Contributions and Forfeitures
allocated to a Participant’s Account for that Plan Year. For purposes of this §
6.2, any corrective allocations made under this Plan will be treated as annual
additions in the Plan Year to which those allocations relate.
(c) Coordination Rules. Any contributions allocated to an individual medical
benefit account described in Code § 415(l) and contributions credited under a
welfare benefit fund maintained by an Affiliate for any year to a reserve for
post-retirement medical benefits for a Participant who is a key employee (within
the meaning of Code § 416(i)) will be treated as a contribution made on his or
her behalf under this Plan when, and to the extent, required under Code §§ 415
or 419A(d).
(d) Corrections. If crediting contributions or Forfeitures to a Participant’s
Account would exceed the restrictions in this § 6.2, the excess will be
corrected in the following steps:
(1) by refunding unmatched 401(k) Contributions (and any investment gain
attributable to those refunded contributions);
(2) by refunding matched 401(k) Contributions (and any investment gain
attributable to those refunded contributions) and transferring the related
Matching Contributions and Safe Harbor Matching Contributions to a Code § 415
suspense account; and
(3) by transferring any remaining excess to a Code § 415 suspense account.
Amounts transferred to a Code § 415 suspense account will not be allocated to
the Participant’s Account, but will be held unallocated in a separate suspense
account and will be treated as a Forfeiture for the next Plan Year. The balance
credited to the suspense account will be returned to the Participating Employers
in the event this Plan is terminated prior to the date the suspense account has
been applied in accordance with this § 6.2. If a suspense account is not
permitted under Code § 415, the Plan Sponsor shall determine the applicable
correction method under Code § 415.
Any 401(k) Contributions refunded under this § 6.2 will be disregarded for
purposes of the Code § 402(g) limitations under § 6.3 and the Code § 401(k)
limitations under Appendix A.
6.3. Code § 402(g) Limitations.
(a) This Plan and Other Affiliate Plans. A Participant’s total 401(k)
Contributions under this Plan and elective deferrals (within the meaning of Code
§ 402(g)) under all other qualified plans, contracts and arrangements maintained
by the Affiliates during any

16



--------------------------------------------------------------------------------



 



calendar year (other than amounts refunded to reduce a Code § 415 excess under §
6.2 or under those other plans) will not exceed the annual dollar limit under
Code § 402(g). If a Participant’s 401(k) Contributions together with other
elective deferrals exceed this limitation, the Participant will be deemed to
have requested a refund from this Plan and the excess will be refunded in
accordance with this § 6.3.
(b) Other Plans or Arrangements. Any elective deferrals (within the meaning of
Code § 402(g)) made for a calendar year on a Participant’s behalf under plans or
contracts of an employer that is not an Affiliate, such as another employer’s
Code § 401(k) plan or Code § 403(b) tax sheltered annuity, will be taken into
account under this Plan for purposes of the limitations under this § 6.3 if
requested by the Participant and approved by the Plan Administrator.
(c) Action to Satisfy 402(g) Limitation.
(1) Refund Request. If a Participant’s 401(k) Contributions and other elective
deferrals described in § 6.3(a) and (b) for a calendar year exceed the Code §
402(g) dollar limit, he or she may request a refund of that excess (or, if less,
the Participant’s 401(k) Contributions deducted for that calendar year) by
filing an Election no later than March 1 of the following calendar year. A
Participant’s Election under this § 6.3(c) must specify the dollar amount of the
excess and include a written statement that, absent the refund, the 401(k)
Contributions made under this Plan and other elective deferrals described in §
6.3(a) and (b) will exceed the Code § 402(g) limitation for the calendar year.
(2) Refund. Any refund timely requested or deemed requested under this § 6.3
(adjusted for investment gain or loss) will be made no later than the April 15
that immediately follows the date the refund is requested or deemed requested.
(3) Treatment. Any 401(k) Contributions that exceed the Code § 402(g) limit will
be taken into account for purposes of the ADP Test under Appendix A even if the
excess 401(k) Contributions are refunded in accordance with this § 6.3(c).
However, excess 401(k) Contributions refunded to a Nonhighly Compensated
Employee will not be taken into account for purposes of the ADP Test to the
extent the excess arises solely from 401(k) Contributions under this Plan and
elective deferrals under all other qualified plans, contracts and arrangements
maintained by the Affiliates pursuant to Code § 401(a)(30). Excess 401(k)
Contributions refunded under this § 6.3 will not be taken into account for
purposes of the Code § 415 limitations under § 6.2.
(4) Determination of Investment Gain or Loss. To the extent required by the
Code, refunds of excess elective deferrals will be adjusted for investment gain
or loss for the Plan Year for which the deferrals were made in accordance with
the regulations under Code § 402(g) but will not be adjusted for investment gain
or loss for the period between the end of the Plan Year and the date the
deferrals are distributed.

17



--------------------------------------------------------------------------------



 



§ 7. PLAN BENEFITS
7.1. Participant.
(a) Distribution Events. A Participant’s Vested Benefit will be payable to the
Participant in accordance with § 8 upon his or her severance from employment
(within the meaning of Code § 401(k)). In addition, a Participant may request an
in-service withdrawal from his or her Vested Benefit before those events in
accordance with § 7.3. Finally, distributions must begin to a Participant who is
a 5% owner in accordance with § 8.2(c).
(b) Vested Benefit. A Participant’s 401(k) Account, Catch Up Account, Rollover
Account and Safe Harbor Matching Account are fully vested at all times. A
Participant’s Matching Account will become fully vested upon his or her:
(1) death while an Employee,
(2) reaching age 65 (which is the normal retirement date under the Plan) while
an Employee, or
(3) completing the number of Years of Service required to be fully vested in
accordance with § 7.1(c) or § 7.1(d) as applicable.
Otherwise, the vested portion of a Participant’s Matching Account will be
determined in accordance with the vesting schedule in § 7.1(c) or § 7.1(d) as
applicable.
(c) Vesting Schedule for Participants without an Hour of Service after March 31,
2002.
(1) General. The vested percentage of the Matching Contribution Account of a
Participant who does not complete one Hour of Service after March 31, 2002 shall
be determined in accordance with the following vesting schedule:

          Full Years of Service   Vested Portion
less than 3
    0 %
3
    20 %
4
    40 %
5
    60 %
6
    80 %
7 or more
    100 %

(2) AMI Operating Partners, L.P. Vesting Schedule. The vested percentage of the
portion of a Participant’s Account which represents the employer matching
account directly transferred to this Plan from the Winegardner & Hammons, Inc.

18



--------------------------------------------------------------------------------



 



Managed Properties Profit Sharing Plan — AMI Operating Partners as a result of
the acquisition of AMI Operating Partner, L. P. by Servico, Inc. on May 28, 1998
shall be determined in accordance with the following vesting schedule:

          Full Years of Service   Vested Portion
less than 2
    0 %
2
    20 %
3
    40 %
4
    60 %
5
    80 %
6 or more
    100 %

(d) Vesting Schedule for Participants with an Hour of Service on or after
April 1, 2002. The vested percentage of the Matching Contribution Account of a
Participant who completed one Hour of Service on or after April 1, 2002 shall be
determined in accordance with the following vesting schedule:

          Full Years of Service   Vested Portion
less than 3
    0 %
3 or more
    100 %

(e) Forfeiture. If a Participant has a severance from employment (within the
meaning of Code § 401(k)), the nonvested portion of his or her Account will be
treated as a Forfeiture after the earlier of (1) the occurrence of 5 consecutive
Breaks in Service or (2) the date his or her Vested Benefit is distributed from
the Plan. For this purpose, a Participant whose Matching Account has a Vested
Benefit of zero will be deemed to receive a distribution from the Plan of his or
her Matching Account when he or she has a severance from employment.
Forfeitures occurring in a Plan Year will be applied as soon as practicable in
the following steps: (1) to make the corrective contributions and restorations
called for under §§ 7.1(f) or 8.7, (2) to pay Plan expenses and (3) to offset
Matching Contributions and Safe Harbor Matching Contributions in accordance with
§ 4.1.
(f) Reemployment.
(1) Before Forfeiture. If a former Employee is reemployed before the nonvested
portion of his or her Account has been treated as a Forfeiture, that nonvested
portion will remain a part of his or her Account subject to the vesting rules of
this § 7.1.
(2) After Forfeiture. If a former Employee is reemployed as an Employee before
he or she has 5 consecutive Breaks in Service but after the nonvested portion of
his or her Account has been treated as a Forfeiture, that nonvested

19



--------------------------------------------------------------------------------



 



portion will be restored without interest as of the first Valuation Date after
his or her reemployment if the Employee repays to the Plan the full amount of
the distribution attributable to Matching Contributions before the earlier of i)
5 years after the first date on which the Employee is subsequently reemployed by
the Employer or ii) the date the Employee incurs 5 consecutive Breaks in Service
following the date of the distribution. Restorations will be made first from
Forfeitures and then from new contributions by the Participating Employer. If a
Participant was not vested in any portion of his or her Matching Account and was
deemed to receive a cash out of such Matching Account under § 7.1(e), the
Participant’s Matching Account shall be credited with the amount forfeited as of
the first Valuation Date after his or her reemployment if he or she has not
incurred five consecutive Breaks in Service.
7.2. Death of Participant. If a Participant dies before receiving payment in
full of his or her Vested Benefit, the remaining balance of that Vested Benefit
will be payable in accordance with § 8 to his or her Beneficiary, determined in
accordance with the following rules.
(a) If the Participant is lawfully married at death, the Participant’s
Beneficiary will be the Participant’s surviving spouse, except as otherwise
provided below.
(b) If the Participant is not lawfully married at death or if the Participant’s
surviving spouse consented in writing before a notary public to the designation
of another person as the Participant’s Beneficiary (or the Plan Administrator
determines that spousal consent is not required under the Code or ERISA), the
Participant’s Beneficiary will be the person or persons so designated by a
Participant in an Election.
(c) If paragraphs (a) and (b) do not apply or if no Beneficiary designated under
those paragraphs survives the Participant or can be located (after checking his
or her last known mailing address) within 12 months after the Participant’s
death, the Participant’s Beneficiary will be the personal representative of the
Participant, provided the representative has qualified within 12 months after
the Participant’s death.
(d) If paragraphs (a), (b) and (c) do not apply, the Participant’s Beneficiary
will be the Participant’s heirs at law (including legally adopted children of
the deceased Participant) who make their whereabouts known to the Plan
Administrator within 12 months after the Participant’s death.
If the Participant designates a Beneficiary in more than one Election, the most
recent valid Election completed and received by the Plan Administrator before
the Participant’s death will control.
7.3. In-Service Withdrawals.
(a) Hardship Withdrawals.

20



--------------------------------------------------------------------------------



 



(1) General. Subject to the restrictions in § 7.3(a)(5), a Participant who is an
Employee may withdraw all or any part of his or her 401(k) Account, and Rollover
Account for a financial hardship. A hardship withdrawal will be granted if, and
to the extent that, the Plan Administrator determines that the withdrawal is
“necessary” to satisfy an “immediate and heavy financial need” as determined in
accordance with this § 7.3(a).
(2) Immediate and Heavy Financial Need. An “immediate and heavy financial need”
means one or more of the following:
(i) expenses for medical care described in Code § 213(d) incurred by the
Participant or the Participant’s spouse or dependents (as defined in Code § 152)
and amounts necessary for those individuals to obtain the medical care,
(ii) the purchase (excluding mortgage payments) of a principal residence for the
Participant,
(iii) the payment of room and board, tuition and related educational fees for
the next 12 months of post-secondary education for the Participant or the
Participant’s spouse, children or dependents (as defined in Code § 152),
(iv) the prevention of the eviction of the Participant from his or her principal
residence or the foreclosure on the mortgage of the Participant’s principal
residence or
(v) any other events that the Internal Revenue Service identifies as a deemed
immediate and heavy financial need pursuant to the regulations under Code §
401(k).
Effective as of January 1, 2006, the following events will be added as hardship
withdrawal events:
(vi) payments for burial or funeral expenses for the Employee’s deceased parent,
spouse, children or dependents (as defined in Section 152, without regard to
Section 152(d)(1)(B)); or
(vii) expenses for the repair of damage to the Employee’s principal residence
that would qualify for the casualty deduction under Code Section 165 (determined
without regard to whether the loss exceeds 10% of adjusted gross income).
(3) Withdrawal Necessary to Satisfy Need. A hardship withdrawal will be deemed
to be “necessary” to satisfy an immediate and heavy financial need only if both
of the following conditions are satisfied:

21



--------------------------------------------------------------------------------



 



(i) The withdrawal will not exceed the amount of the need and any amounts
necessary to pay any federal, state or local income taxes or penalties
reasonably anticipated to result from the withdrawal.
(ii) The Participant has obtained all distributions and withdrawals (other than
hardship withdrawals) and all nontaxable loans currently available from this
Plan and all plans maintained by the Affiliates. However, a Participant will not
be required to obtain a loan if the effect of the loan would be to increase the
amount of the need.
(4) Suspension of Contributions and Adjusted Limits. If any portion of the
hardship withdrawal comes from the Participant’s 401(k) Account, for the 6 month
period following the date of the withdrawal, the Participant cannot make any
401(k) Contributions under this Plan or elective deferrals, employee
contributions or catch-up contributions under any other plans maintained by the
Affiliates. For this purpose, “other plans” means all qualified and nonqualified
plans of deferred compensation, including a stock option, stock purchase or
other similar plan, but excluding a health or welfare benefit plan (even if it
is part of a cafeteria plan described in Code § 125). The contribution
suspension period shall be twelve (12) months for a hardship withdrawal made
prior to January 1, 2002.
(5) Restrictions On Hardship Withdrawals. A Participant’s hardship withdrawals
are subject to the following restrictions:
(i) Investment gain on 401(k) Contributions made after January 1, 1989 are not
available for hardship withdrawals.
(ii) Effective January 1, 2003, a Participant may only make two hardship
withdrawals per Plan Year.
(6) Procedures. Any hardship withdrawal Election must be made in writing,
describe in detail the nature of the hardship and the amount needed as a result
of the hardship and must include any additional information that the Plan
Administrator requests consistent with this § 7.3(a).
Finally, the hardship withdrawal rules in this § 7.3(a) are intended to satisfy
the safe harbor requirements in the Code § 401(k) regulations, and the Plan
Administrator has the power to implement written procedures to modify these
rules and to adopt additional rules to the extent permissible under those
regulations.
(7) Any withdrawal under this subsection 7.3(a) shall not be eligible for a
direct rollover under § 8.3.

22



--------------------------------------------------------------------------------



 



(b) Age 591/2 Withdrawals. A Participant who is an Employee may make an Election
to withdraw all or any portion of his or her Vested Benefit on or after reaching
age 591/2. A Participant may only make one age 591/2 withdrawal in a Plan Year.
(c) Rollover Account Withdrawals. A Participant who is an Employee may make an
Election to withdraw all (but not less than all) of his or her Rollover Account
at any time.
(d) Limitations. If at anytime the Plan Administrator imposes restrictions on
the sale of Lodgian Stock pursuant to § 5.2, the portion of a Participants’
Account invested in the Lodgian Stock Fund will not be considered in the amount
available for withdrawal under this § 7.3. Similarly, any interest in the
Lodgian Warrant Funds will also be disregarded for in-service withdrawal
purposes under this § 7.3 at anytime when the Lodgian Warrants may not be sold
or exercised. All in-service withdrawals will be made in a cash lump sum.
§ 8. BENEFIT PAYMENT
8.1. Methods.
(a) General. A Participant’s Vested Benefit that becomes payable under § 7 will
be paid to the Participant or, in the event of his or her death, to his or her
Beneficiary in one of the following methods, as specified in an Election made by
the Participant or Beneficiary, as applicable:
(1) a single sum; or
(2) installment distribution consisting of approximately equal annual or more
frequent installments over a maximum of 10 years, not to exceed the life
expectancy of the Participant.
If an installment option is available, and a Participant makes a valid Election
to receive installments, the installment rules of § 8.1(c) shall apply.
Notwithstanding the forgoing, the installment distribution option in § 8.1(a)(2)
will be eliminated effective February 1, 2004.
A Participant may elect to receive his or her Vested Benefit in either a) cash,
b) Lodgian Stock to the extent his or her Account is invested in the Lodgian
Stock Fund at the time of the distribution, or c) a combination of cash and
Lodgian Stock, unless distribution in Lodgian Stock is not permitted by
applicable law. No distribution will be made of Lodgian Warrants or the portion
of a Participant’s Account which is invested in the Lodgian Warrant Funds until
the Lodgian Warrants are sold or exercised and cash is substituted for such
Lodgian Warrants in the Lodgian Warrant Funds. Distributions of Lodgian Stock
may only be made in whole shares and cash shall be distributed for partial
shares.

23



--------------------------------------------------------------------------------



 



(b) Automatic Single Sum in Certain Cases. Notwithstanding anything to the
contrary in this § 8:
(1) any in-service withdrawals under § 7.3 will be made in a single sum;
(2) any distribution will be made in cash in a single sum if the value of the
Vested Benefit (excluding the value of any Rollover Account) is $5,000 or less.
Effective as of March 28, 2005, the maximum value of the Vested Benefit for
automatic cash out purposes shall be reduced from $5,000 to $999.
(3) if a Participant continues to participate in the Plan after being paid in a
single sum upon his or her required beginning date (as described in § 8.2(c)),
any additional amounts allocated to the Participant’s Account will be paid in a
single sum no later than the date required under Code § 401(a)(9) or the related
regulations.
(c) Installment Rules.
(1) Distributions Beginning Before Death. If the Participant dies after
installments have started but before the Vested Benefit has been paid in full,
the remaining Vested Benefit will be distributed to his or her Beneficiary in
installments at least as rapidly as the installments were being distributed to
the Participant at his or her death.
(2) Distributions Beginning After Death. The following rules apply if the
Participant dies before distribution of his or her Vested Benefit has started:
(i) For installments payable to the Participant’s surviving spouse, the
installment period may not exceed the spouse’s life expectancy.
(ii) For installments payable to a Beneficiary who is not the Participant’s
spouse, the installment period may not exceed the period ending on December 31
of the calendar year containing the fifth anniversary of the date of the
Participant’s death.
(3) Life Expectancy. A Participant’s life expectancy and the life expectancy of
the Participant’s Beneficiary or spouse will be calculated in accordance with
the tables under Code § 72. Life expectancies will not be recalculated.
(4) Acceleration. The remaining Vested Benefit will be paid in a single sum if
this Plan is terminated or if the Participant (or, in the event of his or her
death, his or her Beneficiary) so requests.
(d) Limitations. If at anytime the Plan Administrator imposes restrictions on
investments in the Lodgian Stock Fund pursuant to § 5.2, the portion of a
Participant’s Account invested in the Lodgian Stock Fund will not be considered
in the amount

24



--------------------------------------------------------------------------------



 



available for a distribution under this § 8.1. Similarly, any interest in the
Lodgian Warrant Funds will not be available for distribution until the Lodgian
Warrants have been sold or exercised as provided herein.
(e) Minimum Distribution Rule.
(1) Effective Date. The provisions of this § 8.1(e) will apply for purposes of
determining required minimum distributions for calendar years beginning with the
2003 calendar year.
(i) Precedence. The requirements of this § 8.1(e) will take precedence over any
inconsistent provisions of the Plan. However, the only benefit payment options
available from the Plan are contained in § 8.1(a). This § 8.1(e) does not
provide for any benefit payment options that are not provided for in § 8.1(a).
(ii) Requirements of Treasury Regulations Incorporated. All distributions
required under this § 8.1(e) will be determined and made in accordance with the
Treasury regulations under Code § 401(a)(9).
(iii) TEFRA Section 242(b)(2) Elections. Notwithstanding the other provisions of
this § 8.1(e), distributions may be made under a designation made before
January 1, 1984, in accordance with Section 242(b)(2) of the Tax Equity and
Fiscal Responsibility Act (TEFRA) and the provisions of the Plan that relate to
section 242(b)(2) of TEFRA.
(2) Time and Manner of Distribution.
(i) Required Beginning Date. The Participant’s entire interest will be
distributed, or begin to be distributed, to the Participant no later than the
Participant’s Required Beginning Date as defined in § 8.2(c).
(ii) Death of Participant Before Distributions Begin. If the Participant dies
before distributions begin, the Participant’s entire interest will be
distributed, or begin to be distributed, no later than as follows:

  (A)   If the Participant’s surviving spouse is the Participant’s sole
designated Beneficiary, then, if the Vested Benefit is payable to the spouse in
installments, distributions to the surviving spouse will begin by December 31 of
the calendar year immediately following the calendar year in which the
Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 70-1/2, if later.

25



--------------------------------------------------------------------------------



 



  (B)   If the Participant’s surviving spouse is not the Participant’s sole
designated Beneficiary, distributions to the designated Beneficiary will begin
by December 31 of the calendar year immediately following the calendar year in
which the Participant died. Alternatively, distribution to the designated
Beneficiary is not required to begin by the date specified above, if the
Participant’s entire vested interest will be distributed to the designated
Beneficiary by the December 31 of the calendar year containing the fifth
anniversary of the Participant’s death.

  (C)   If there is no designated beneficiary as of September 30 of the year
following the year of the Participant’s death, the Participant’s entire interest
will be distributed by December 31 of the calendar year containing the fifth
anniversary of the Participant’s death.

  (D)   If the Participant’s surviving spouse is the Participant’s sole
designated Beneficiary and the surviving spouse dies after the Participant but
before distributions to the surviving spouse begin, this § 8.1(e)(2), other than
§ 8.1(e)(2)(ii)(A), will apply as if the surviving spouse were the Participant.

For purposes of this § 8.1(e)(2) and § 8.1(e)(4), unless § 8.1(e)(2)(ii)(D)
applies, distributions are considered to begin on the Participant’s Required
Beginning Date. If § 8.1(e)(2)(ii)(D) applies, distributions are considered to
begin on the date distributions are required to begin to the surviving spouse
under § 8.1(e)(2)(ii)(A).
(iii) Forms of Distribution. Unless the Participant’s interest is distributed in
the form of a single sum on or before the Required Beginning Date, as of the
first distribution calendar year distributions will be made in accordance with §
8.1(e)(3) and (4).
(3) Required Minimum Distributions During Participant’s Lifetime.
(i) Amount of Required Minimum Distribution For Each Distribution Calendar Year.
During the Participant’s lifetime, the minimum amount that will be distributed
for each distribution calendar year is the lesser of:

  (A)   the quotient obtained by dividing the Participant’s Account balance by
the distribution period in the Uniform Lifetime Table set forth in Treasury
Regulation 1.401(a)(9)-9, using the Participant’s age as of the Participant’s
birthday in the distribution calendar year; or

26



--------------------------------------------------------------------------------



 



  (B)   if the Participant’s sole designated Beneficiary for the distribution
calendar year is the Participant’s spouse, the quotient obtained by dividing the
Participant’s Account balance by the number in the Joint and Last Survivor Table
set forth in Treasury Regulation 1.401(a)(9)-9 using the Participant’s and
spouse’s attained ages as of the Participant’s and spouse’s birthdays in the
distribution calendar year.

Required minimum distributions will be determined under this §8.1(e)(3)
beginning with the first distribution calendar year and up to and including the
distribution calendar year that includes the Participant’s date of death.
(4) Required Minimum Distributions After Participant’s Death.
(i) Death On or After Date Distributions Begin.

  (A)   Participant Survived by Designated Beneficiary. If the Participant dies
on or after the date distributions begin and there is a designated Beneficiary,
the minimum amount that will be distributed for each distribution calendar year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s Account balance by the longer of the remaining life expectancy
of the Participant or the remaining life expectancy of the Participant’s
designated Beneficiary, determined as follows:

  (1)   The Participant’s remaining life expectancy is calculated using the age
of the Participant in the year of death, reduced by one for each subsequent
year.     (2)   If the Participant’s surviving spouse is the Participant’s sole
designated Beneficiary, the remaining life expectancy of the surviving spouse is
calculated for each distribution calendar year after the year of the
Participant’s death using the surviving spouse’s age as of the spouse’s birthday
in that year. For distribution calendar years after the year of the surviving
spouse’s death, the remaining life expectancy of the surviving spouse is
calculated using the age of the surviving spouse as of the spouse’s birthday in
the calendar year of the spouse’s death, reduced by one for each subsequent
calendar year.

27



--------------------------------------------------------------------------------



 



  (3)   If the Participant’s surviving spouse is not the Participant’s sole
designated Beneficiary, the designated Beneficiary’s remaining life expectancy
is calculated using the age of the Beneficiary in the year following the year of
the Participant’s death, reduced by one for each subsequent year.

  (B)   No Designated Beneficiary. If the Participant dies on or after the date
distributions begin and there is no designated Beneficiary as of September 30 of
the year after the year of the Participant’s death, the minimum amount that will
be distributed for each distribution calendar year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
Account balance by the Participant’s remaining life expectancy calculated using
the age of the Participant in the year of death, reduced by one for each
subsequent year.

(ii) Death before Date Distributions Begin.

  (A)   Participant Survived by Designated Beneficiary. If the Participant dies
before the date distributions begin and there is a designated Beneficiary, the
minimum amount that will be distributed for each distribution calendar year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s Account balance by the remaining life expectancy of the
Participant’s designated Beneficiary, determined as provided in § 8.1(e)(4)(i).
    (B)   No Designated Beneficiary. If the Participant dies before the date
distributions begin and there is no designated Beneficiary as of September 30 of
the year following the year of the Participant’s death, distribution of the
Participant’s entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant’s death.     (C)  
Death of Surviving Spouse Before Distributions to Surviving Spouse Are Required
to Begin. If the Participant dies before the date distributions begin, the
Participant’s surviving spouse is the Participant’s sole designated Beneficiary,
and the surviving spouse dies before distributions are required to begin to the
surviving spouse under § 8.1(e)(2)(ii)(A), this § 8.1(e)(4) will apply as if the
surviving spouse were the Participant.

28



--------------------------------------------------------------------------------



 



(5) Definitions.
(i) Designated Beneficiary. The individual who is designated as the Beneficiary
under § 1.3 and is the designated Beneficiary under Code § 401(a)(9) and
Treasury Regulation 1.401(a)(9)-4, Q&A-1.
(ii) Distribution Calendar Year. A calendar year for which a minimum
distribution is required. For distributions beginning before the Participant’s
death, the first distribution calendar year is the calendar year immediately
preceding the calendar year which contains the Participant’s Required Beginning
Date. For distributions beginning after the Participant’s death, the first
distribution calendar year is the calendar year in which distributions are
required to begin under § 8.1(e)(2)(ii). The required minimum distribution for
the Participant’s first distribution calendar year will be made on or before the
Participant’s Required Beginning Date. The required minimum distribution for
other distribution calendar years, including the required minimum distribution
for the distribution calendar year in which the Participant’s Required Beginning
Date occurs, will be made on or before December 31 of that distribution calendar
year.
(iii) Life Expectancy. Life expectancy as computed by use of the Single Life
Table in Treasury Regulation 1.401(a)(9)-9.
(iv) Participant’s Account Balance. The Account balance as of the last valuation
date in the calendar year immediately preceding the distribution calendar year
(valuation calendar year) increased by the amount of any contributions made and
allocated or forfeitures allocated to the account balance as of dates in the
valuation calendar year after the valuation date and decreased by distributions
made in the valuation calendar year after the valuation date. The Account
balance for the valuation calendar year includes any amounts rolled over or
transferred to the Plan either in the valuation calendar year or in the
distribution calendar year if distributed or transferred in the valuation
calendar year.
(6) Required Beginning Date. The date specified in § 8.2(c).
8.2. Timing.
(a) General. A Participant’s Vested Benefit will become payable as soon as
practicable after the occurrence of an event described in § 7. As a general
rule, a Participant’s Vested Benefit will be paid to him or her as soon as
practicable after he or she has a severance from employment following a thirty
(30) day waiting period, unless on account of death, subject to the following:

29



--------------------------------------------------------------------------------



 



(1) The Participant’s consent to payment will not be required if the value of
the Vested Benefit (excluding the value of any Rollover Account) is $5,000 or
less.
(2) No payment will be made without the Participant’s consent before the
Participant’s required beginning date (as described in § 8.2(c)) if the value of
the Vested Benefit (excluding the value of any Rollover Account) exceeds $5,000.
Notwithstanding the foregoing, effective as of March 28, 2005, “$1,000” shall be
substituted for “$5,000” in (1) and (2) above, so that automatic has outs shall
only be made if the Vested Benefit is less then $1,000.
(b) Deferral of Payment. Unless the Participant elects otherwise, payment of a
Participant’s Vested Benefit will not be delayed beyond the 60th day after the
close of the Plan Year in which the latest of the following events occurs:
(1) the date on which the Participant attains age 65 (which is the normal
retirement date under the Plan);
(2) the tenth anniversary of the Participant’s participation in the Plan; and
(3) the date the Participant separates from service.
However, unless he or she consents to an earlier distribution, the Participant
will be deemed to have elected to defer payment of his or her Vested Benefit
(which deemed election will be in lieu of a written election described in
Treasury Regulation § 1.401(a)-14) until the Participant’s death or until the
Participant’s required beginning date (as described in § 8.2(c)), whichever
comes first.
(c) Participant’s Required Beginning Date. Notwithstanding the foregoing,
payment of a Participant’s Vested Benefit will be made (or commence) to the
Participant no later than April 1 of the calendar year following the calendar
year in which he or she (1) reaches age 701/2 or (2) for a Participant who is
not a 5% owner (as defined in Code § 416), terminates employment, whichever is
later.
(d) Beneficiary. A deceased Participant’s Vested Benefit will become payable to
his or her Beneficiary as soon as practicable after the Plan Administrator
determines that the person has an interest in the Vested Benefit. Unless
otherwise permitted by the Code, distribution generally must be completed by
December 31 of the calendar year containing the fifth anniversary of the
Participant’s death. However, if the Vested Benefit is payable to the
Participant’s spouse in installments, distribution must begin no later than
December 31 of the calendar year (1) in which the Participant would have reached
age 701/2, or (2) containing the first anniversary of the Participant’s death,
whichever is later.
8.3. Direct Rollover. Notwithstanding any provision of this Plan to the contrary
that would otherwise limit a distributee’s election under this § 8, a
distributee who has a Vested Benefit of

30



--------------------------------------------------------------------------------



 



$200 or more or has all or a portion of his or her Vested Benefit invested in
the Lodgian Stock Fund may elect, at the time and in the manner prescribed by
the Plan Administrator, to have any portion of an eligible rollover distribution
paid directly to an eligible retirement plan specified by the distributee in a
direct rollover.
(a) Eligible Rollover Distribution. An eligible rollover distribution is any
distribution or withdrawal of all or any portion of the balance to the credit of
the distributee, except that an eligible rollover distribution does not include
(1) any payment that is one of a series of substantially equal periodic payments
(not less frequently than annually) made for the life (or life expectancy) of
the distributee or the joint lives (or joint life expectancies) of the
distributee and the distributee’s designated beneficiary or for a specified
period of ten years or more; (2) any payment to the extent it is required under
Code § 401(a)(9); and (3) the portion of any payment that is not includible in
gross income (determined without regard to the exclusion for net unrealized
appreciation with respect to employer securities). Any amount that is
distributed on account of hardship shall not be an eligible rollover
distribution and the distributee may not elect to have any portion of such a
distribution paid directly to an eligible retirement plan. A portion of a
distribution shall not fail to be an eligible rollover distribution merely
because the portion consists of after-tax employee contributions which are not
includible in gross income. However, such portion may be transferred only to an
individual retirement account or annuity described in Code §§ 408(a) or (b), or
to a qualified defined contribution plan described in Code §§ 401(a) or 403(a)
that agrees to separately account for amounts so transferred, including
separately accounting for the portion of such distribution which is includible
in gross income and the portion of such distribution which is not so includible.
(b) Eligible Retirement Plan. An eligible retirement plan is (1) an individual
retirement account described in Code § 408(a), (2) an individual retirement
annuity described in Code § 408(b), (3) an annuity plan described in Code §
403(a), (4) a qualified trust described in Code § 401(a), (5) an annuity
contract described in Code § 403(b) and (6) an eligible plan under Code § 457(b)
which is maintained by a state, political subdivision of a state, or any agency
or instrumentality of a state or political subdivision of a state and which
agrees to separately account for amounts transferred into such plan from this
Plan. The definition of eligible retirement plan shall also apply in the case of
a distribution to a surviving spouse, or to a spouse or former spouse who is the
alternate payee under a qualified domestic relation order, as defined in Code §
414(p).
(c) Distributee. A distributee includes an employee or former employee. In
addition, the employee’s or former employee’s surviving spouse and the
employee’s or former employee’s spouse or former spouse who is the alternate
payee under a qualified domestic relations order, as defined in Code § 414(p),
are distributees with regard to the interest of the spouse or former spouse.
(d) Direct Rollover. A direct rollover is a payment by the Plan to the eligible
retirement plan specified by the distributee. Notwithstanding the foregoing, a
hardship withdrawal under § 7.3 shall not be treated as an eligible rollover
distribution.

31



--------------------------------------------------------------------------------



 



8.4. Claim for Benefit. A Participant or Beneficiary may be required to complete
and file a claim for a benefit in an Election as a condition to payment of that
benefit. All claims will be processed in accordance with the claims procedure in
the summary plan description for this Plan.
Any payment to a Participant or Beneficiary (or to their legal representative or
heirs-at-law) made in accordance with the provisions of this Plan will to the
extent of that payment be in full satisfaction of all claims under this Plan
against the Trustee, the Plan Administrator and each Participating Employer, any
of whom may require that person (or his or her legal representative or
heirs-at-law), as a condition precedent to that payment, to execute a receipt
and release in a form acceptable to the Trustee, Plan Administrator or
Participating Employer, as the case may be.
8.5. No Estoppel of Plan. No person is entitled to any benefit under this Plan
except and to the extent expressly provided under this Plan. The fact that
payments have been made from this Plan in connection with any claim for benefits
under this Plan does not (a) establish the validity of the claim, (b) provide
any right to have the benefits continue for any period of time or (c) prevent
this Plan from recovering the benefits paid to the extent that the Plan
Administrator determines that there was no right to payment of the benefits
under this Plan.
Thus, if a benefit is paid to a person under this Plan and thereafter the Plan
Administrator determines that the benefit should not have been paid (whether or
not attributable to an error by that person, the Plan Administrator or any other
person), the Plan Administrator may take any action it deems necessary or
appropriate to correct the overpayment, including without limitation by
(1) deducting the amount of any overpayment previously made to or on behalf of
that person from any succeeding payments to or on behalf of that person under
this Plan or from any amounts due or owing to that person by any Affiliate or
under any other plan, program or arrangement benefiting the employees or former
employees of any Affiliate or (2) otherwise recovering the overpayment from the
person who benefited from it.
If the Plan Administrator determines that an underpayment of benefits has been
made, the Plan Administrator will take any action it deems necessary or
appropriate to correct the underpayment. However, in no event will interest be
paid on the amount of the underpayment other than the investment gain or loss
credited to the Account pending payment.
8.6. Legally Incompetent. At the discretion of the Plan Administrator payments
may be made (a) directly to an incompetent or disabled person, whether because
of minority or mental or physical disability, (b) to an individual appointed by
a court of competent jurisdiction as the guardian or custodian of that
incompetent or disabled person or (3) to any person designated or authorized
under any state statute to receive payments on behalf of that incompetent or
disabled person, without further liability on the part of a Participating
Employer, the Plan Administrator or the Trustee for the amount of the payments
to the person on whose account the payment is made.
8.7. Missing Person. If a benefit is required to be paid under this Plan but the
Plan Administrator is unable to locate (in accordance with reasonable procedures
established for this purpose) the individual to whom payment is to be made, that
individual’s benefit will be treated as a Forfeiture as of the date determined
by the Plan Administrator but no earlier than the last

32



--------------------------------------------------------------------------------



 




day of the Plan Year that includes the second anniversary of the date that
benefit first became payable. However, the amount forfeited will be paid (from
Forfeitures or from additional Participating Employer contributions) to the
missing individual if he or she files a proper claim for the benefit while this
Plan remains in effect. If the Plan Administrator is unable to locate a
Participant or any Beneficiary for an Account and this Plan is terminated before
the Account becomes a Forfeiture under this § 8.7, those persons will be
presumed dead upon the Plan’s termination and the Account will be applied
thereafter to pay administrative expenses of the Plan and Trust Fund.
8.8. Other Payment Rules.
(a) Withholding Obligations. The amount of any payment from an Account under
this Plan will be reduced as necessary or appropriate to satisfy any applicable
tax withholding requirements with respect to the payment.
(b) Waiver of Notices. A Participant or Beneficiary may waive the notice period
under Code §§ 401(a)(31), 402(f) or 411(a)(11).
(c) Account Balance. A payment or Forfeiture from an Account may be delayed
pending completion of allocations to the Account if necessary to avoid
underpayment or overpayment. A Vested Benefit of less than $200 will be paid to
a Participant or Beneficiary as soon as practicable in a cash lump sum payment
without income tax withholding and without the direct rollover opportunity
described in § 8.3, unless all or any portion of such Participant’s Vested
Benefit is invested in the Lodgian Stock Fund.
(d) Order of Withdrawal. Unless otherwise expressly set forth in this Plan, any
payment of less than the Participant’s entire Vested Benefit will be deducted
from the subaccounts in a Participant’s Account and the investment funds in
which the subaccount is invested in accordance with procedures established by
the Plan Administrator.
(e) Reemployment. Except for required distributions under § 8.2(c) or in-service
withdrawals under § 7.3, no payment will be made to a Participant under this § 8
after he or she is reemployed as an Employee.
§ 9. NAMED FIDUCIARIES AND ADMINISTRATION
9.1. Named Fiduciaries. The Plan Sponsor and the Plan Administrator are the
named fiduciaries responsible for the control, management and administration of
this Plan. Any power or responsibility for the control, management or
administration of this Plan that is not expressly assigned to a named fiduciary
under the Plan, or with respect to which the proper assignment is in doubt, will
be deemed to have been assigned to the Plan Sponsor. One named fiduciary will
have no responsibility to inquire into the acts and omissions of the other named
fiduciary in exercising its powers or discharging its responsibilities under
this Plan.

33



--------------------------------------------------------------------------------



 



A named fiduciary, by written instrument filed by the Plan Administrator with
the records of the Plan, may designate a person who is not a named fiduciary to
carry out any of its responsibilities under this Plan. A named fiduciary or a
person designated to perform any responsibility of a named fiduciary pursuant to
the procedure described in this § 9.1 may employ one or more persons to render
advice with respect to any responsibility assigned to the named fiduciary or
allocated to that person under this Plan. Any person (including a member of a
committee which is a Plan Administrator) may serve in more than one fiduciary
capacity under this Plan, and a fiduciary may be a Participant if he or she
otherwise satisfies the Plan’s participation requirements.
9.2. Plan Administrator Appointment and Term of Office. If the Plan
Administrator is a committee (the “Committee”), the Committee will (except on a
temporary basis) consist of not less than three persons. The Committee members
will be appointed by the Board and will serve without compensation. The Board
has the right to remove any Committee member at any time, and a member may
resign at any time by written resignation to the Board. The Board may fill by
appointment any vacancy in the membership of the Committee.
9.3. Organization of Plan Administrator. If the Plan Administrator is a
Committee, the Committee members may allocate among themselves by mutual consent
specific Plan Administrator responsibilities and functions for the operation and
administration of this Plan, provided that allocation is reported in the records
of the Committee. The Committee will act by majority vote. The Committee may
appoint agents or advisors to perform any functions it deems necessary and
helpful to the effective performance of its duties and the duties of the
individual Committee members. The compensation of those agents or advisors will
be fixed by the Committee within limits set by the Board and will constitute an
expense of the Plan.
9.4. Plan Administrator Powers and Duties.
(a) General. Except to the extent expressly reserved under this Plan to the Plan
Sponsor, the Plan Administrator (or the Committee in the case of an appointment
of a committee) has the exclusive responsibility and complete discretionary
authority to control the operation, management and administration of this Plan,
with all powers necessary to enable it properly to carry out those
responsibilities, including (but not limited to) the power to construe this
Plan, to determine eligibility for benefits, to settle disputed claims and to
resolve all administrative, interpretive, operational, equitable and other
questions that arise under this Plan. The decisions of the Plan Administrator on
all matters within the scope of its authority will be final and binding. To the
extent a discretionary power or responsibility under this Plan is expressly
assigned to a person other than the Plan Administrator, that person will have
complete discretionary authority to carry out that power or responsibility and
that person’s decisions on all matters within the scope of that person’s
authority will be final and binding.
(b) Liquidity Requirements. The Plan Administrator will be responsible for
determining the funding policy for the Plan, including any anticipated liquidity
requirements and for communicating that policy to the Trustee when it deems
appropriate.

34



--------------------------------------------------------------------------------



 



(c) Records. All Plan records will be maintained by or at the direction of the
Plan Administrator.
(d) Information from Others. The Plan Administrator, the Committee members,
Participating Employers and their officers, directors, employees and agents will
be entitled to rely upon all information and data in any certificate, report or
other material prepared by any actuary, accountant, attorney, consultant or
advisor selected by the Plan Administrator to perform services on behalf of this
Plan. All action taken or omitted in good faith in reliance upon the advice or
opinion of any of those persons will be conclusive upon all persons interested
in this Plan.
9.5. Indemnification. To the extent that the Plan Administrator or a member of
the Committee is not protected and held harmless by or through insurance, and to
the extent permissible under ERISA and any other applicable law, the Plan
Sponsor will indemnify the Plan Administrator and Committee members from and
against any liability, assessment, loss, expense or other cost, of any kind or
description whatsoever, including legal fees and expenses, actually incurred by
the member on account of any action or proceeding, actual or threatened, that
arises as a result of his or her being the Plan Administrator or a member of the
Committee.
9.6. Reporting and Disclosure. The Plan Administrator will be responsible for
satisfying any applicable reporting and disclosure requirement under federal or
state law with respect to this Plan.
§ 10. DUTIES AND AUTHORITY OF TRUSTEE
The Trust Fund will be held, administered, controlled and invested by the
Trustee subject to the terms of the Trust Agreement for the exclusive benefit of
Participants and Beneficiaries.
§ 11. LOANS
11.1. Administration. The Plan Administrator will be the named fiduciary
responsible for the administration of the loan program under this Plan. The Plan
Administrator will establish objective nondiscriminatory written procedures for
the loan program in compliance with § 2550.408b-1 of the Department of Labor
regulations. Those procedures and any amendments to those procedures, to the
extent not inconsistent with the terms of this Plan, are incorporated by this
reference as part of this Plan.
11.2. Statutory Requirements.
(a) General. All loans made under this Plan will comply with the following
requirements under ERISA § 408(b)(1):
(1) Loans will be made available to Participants and Beneficiaries who are
eligible for a loan on a reasonably equivalent basis.

35



--------------------------------------------------------------------------------



 



(2) Loans will not be made available to Highly Compensated Employees in an
amount greater than the amount made available to other Employees.
(3) Loans will be made in accordance with specific provisions regarding loans
set forth in this Plan and the written loan procedures described above.
(4) Loans will bear a reasonable rate of interest.
(5) Loans will be adequately secured by 1/2 of the Participant’s Vested Benefit
or, if less, the amount of the outstanding loan principal balance.
(b) Repayments. Principal and interest on the loan must be repaid in
substantially level installments with payments not less frequently than
quarterly over a period of 5 years or less, unless such loan is used to acquire
the principal residence of the Participant, then over a period of 10 years. The
Plan Administrator may establish other payment rules, including rules regarding
a grace period and suspension of payments during unpaid leaves of absence, in
the written loan procedures.
(c) Limitations on Amounts. The principal amount of a loan made under this Plan
to a Participant or Beneficiary, together with the outstanding principal amount
of any loan made under any plan maintained by an Affiliate that satisfies the
requirements of Code §§ 401 or 403, may not exceed the lesser of
(1) 50% of that person’s Vested Benefit at the time the loan is made, or
(2) $50,000, reduced by the excess (if any) of
(A) the highest outstanding balance of any previous loans from this Plan and any
other plan maintained by an Affiliate during the one-year
period ending immediately before the date on which the current loan is made over
(B) the outstanding balance of the previous loans on the date on which the
current loan is made.
(3) If at anytime the Plan Administrator imposes restrictions on investments in
the Lodgian Stock Fund pursuant to § 5.2, the portion of a Participants’ Account
invested in the Lodgian Stock Fund will not be considered in the amount
available for a loan under this § 11. Similarly, any interest in the Lodgian
Warrant Funds will also be disregarded for purposes of determining the amount
available for a loan unless such amount consists solely of cash.
The Plan Administrator may establish other loan limits, including minimum loan
amounts and rules regarding the subaccounts from which a loan may be made, in
the written loan procedures.

36



--------------------------------------------------------------------------------



 



11.3. Distribution and Default. The Vested Benefit actually payable to an
individual who has an outstanding loan will be determined by reducing the Vested
Benefit by the amount of the security interest in the Account (if any).
Notwithstanding anything to the contrary in this Plan or in the written loan
procedures described above, in the event of default, foreclosure on the note and
execution of the security interest in an Account will not occur until a
distributable event occurs under this Plan and interest will continue to accrue
only to the extent permissible under applicable law.
11.4. USERRA. Loan repayments will be suspended under this Plan as permitted
under § 414(u) of the Internal Revenue Code.
§ 12. AMENDMENT AND TERMINATION
12.1. Amendment. The Plan Sponsor on behalf of all Participating Employers has
the right to amend this Plan in any respect whatsoever and at any time by action
of the Board, or a committee of the Board to which such authority has been
delegated. An officer of the Plan Sponsor has the right to amend the Plan if
such amendment is to comply with law. No amendment will be made that (unless
otherwise permissible under applicable law) would (a) divert any of the assets
of the Trust Fund to any purpose other than the exclusive benefit of
Participants and Beneficiaries, (b) eliminate or reduce an optional form of
benefit, except as permitted by law or (c) decrease a Participant’s accrued
benefit under the Plan. However, this Plan may be amended retroactively to
affect the Accounts maintained for any person if necessary to cause this Plan
and the Trust Fund to be exempt from income taxes under the Code.
12.2. Termination. The Plan Sponsor expects this Plan to be continued
indefinitely but, of necessity, it reserves the right to terminate or to
partially terminate this Plan or to permanently discontinue contributions to
this Plan at any time by action of the Board. Each other Participating Employer
will have the right by action of its Board of Directors to terminate or to
partially terminate its participation in this Plan or to permanently discontinue
its contributions to this Plan. In the case of any termination of or permanent
discontinuance of contributions to this Plan, the Account of each affected
Participant who is an Employee as of its effective date will become fully
vested. Further, the Plan Administrator will, where appropriate, direct (1) the
allocation of unallocated amounts to the Accounts of affected individuals,
(2) distributions from those Accounts in accordance with procedures established
by the Plan Administrator consistent with Code § 401(k), (3) any action
necessary to implement the missing person provisions under § 8.7 and (4) the
return of any Trust Fund assets attributable to a Code § 415 suspense account in
accordance with § 13.5.
§ 13. MISCELLANEOUS
13.1. Headings and Construction. The headings and subheadings in this Plan have
been inserted for convenience of reference only and are to be ignored in
construction of the provisions of this Plan. All references to sections and to
subsections are to sections and subsections of this Plan unless otherwise
indicated. Where appropriate, the singular should be read as the plural and

37



--------------------------------------------------------------------------------



 




the plural as the singular. Any reference to a statute also includes any
successor statute and, if any amendment renumbers a section of a statute
referred to in this Plan, that reference automatically will become a reference
to that section as renumbered. This Plan is to be construed in accordance with
the laws of the State of Georgia to the extent that those laws are not preempted
by federal law. This Plan does not, and should not be construed to, grant any
rights or privileges to Participants or Beneficiaries in addition to those
minimum rights and privileges required under the Code and ERISA.
13.2. Nontransferability. Except to the extent permitted by law and subject to §
13.7, no Account, benefit, payment or distribution under this Plan will be
subject to the claim of, or legal process by, any creditor of a Participant or
Beneficiary, and no Participant or Beneficiary will have any right to alienate,
commute, anticipate or assign all or any portion of his or her Account, benefit,
payment or distribution under this Plan.
13.3. Benefits Supported Only by Trust Fund. Any person having any claim for any
benefit under this Plan must look solely to the assets of the Trust Fund for
satisfaction of that claim. In no event will a Participating Employer, the Plan
Administrator, the Trustee or any of their employees, officers, directors or
agents be liable in their individual capacities to any person whomsoever for the
payment of benefits under the provisions of this Plan.
13.4. Nondiscrimination. The Plan Administrator, will administer this Plan in a
uniform and consistent manner with respect to all similarly situated
Participants and Beneficiaries and will not permit discrimination in favor of
highly compensated employees that would be prohibited under Code § 401(a).
13.5. Nonreversion. No part of the Trust Fund will ever be used for or be
diverted to purposes other than for the exclusive benefit of Participants and
Beneficiaries except that, upon direction of the Plan Administrator, the Trustee
will return contributions to a Participating Employer in the following
circumstances, to the extent permitted by the Code and ERISA:
(a) a contribution made by a mistake of fact will be returned, provided the
return is made within one year after the payment of the contribution;
(b) a nondeductible contribution will be returned, provided the return is made
within one year after the Internal Revenue Service denies the deduction for the
contribution, all Plan contributions being made expressly on the condition that
the contributions are deductible in full for federal income tax purposes; and
(c) any amount held in a Code § 415 suspense account (as described in § 6.2(d))
that cannot be allocated upon the termination of this Plan will be returned.
13.6. Merger, Consolidation or Similar Transaction.
(a) General. In the case of any merger or consolidation of this Plan with, or
transfer of assets or liabilities of this Plan to, any other employee benefit
plan, each person for whom an Account is maintained will be entitled to receive
a benefit from this Plan or the

38



--------------------------------------------------------------------------------



 



other plan, as applicable, if it is then terminated, that is equal to or greater
than the benefit he or she would have been entitled to receive immediately
before the merger, consolidation or transfer, if this Plan had then been
terminated.
(b) Authorization. The Plan Administrator may authorize the Trustee to accept a
transfer of assets from or to transfer Trust Fund assets to the trustee,
custodian or insurance company holding assets of any other plan that satisfies
the requirements of Code § 401(a), in connection with a merger or consolidation
with or other transfer of assets to or from that plan, provided that (1) the
transfer will not affect the qualification of this Plan under Code § 401(a) and
(2) the assets to be transferred are acceptable to the Trustee.
(c) No Annuities. No assets may be transferred directly to this Plan from a plan
described in Code § 401(a)(11)(B) that is subject to the survivor annuity
requirements in Code § 417, unless the transfer meets the requirements of Code §
414(l) and the person for whom the transfer is made has made an elective
transfer that satisfies the requirements in Q&A-3(b) of Treas. Reg. §
1.411(d)-4.
13.7. Qualified Domestic Relations Order. In accordance with uniform and
nondiscriminatory procedures established by the Plan Administrator from time to
time, the Plan Administrator will, upon the receipt of a domestic relations
order that seeks to require the distribution of a Participant’s Account in whole
or in part to an alternate payee (as defined in Code § 414(p)(8)),
(a) promptly notify the Participant and alternate payee of the receipt of the
order and of the procedure that the Plan Administrator will follow to determine
whether the order constitutes a qualified domestic relations order (within the
meaning of Code § 414(p));
(b) determine whether the order constitutes a qualified domestic relations
order, notify the Participant and the alternate payee of the results of its
determination and, if the Plan Administrator determines that the order does
constitute a qualified domestic relations order;
(c) transfer any amounts that the Plan Administrator determines necessary or
appropriate from the Participant’s Account to a special account for the
alternate payee; and
(d) make any distributions to the alternate payee from the special account that
the Plan Administrator deems called for under the terms of the order in
accordance with Code § 414(p).
Unless otherwise provided in the order, an alternate payee’s special account
shall be distributed as soon as practicable after the account has been
established in a lump sum, without regard to whether a distribution would be
permissible at that time to a Participant under the terms of this Plan. Unless
otherwise provided in the order, if an alternate payee dies before his or her
special account is paid in full, the balance in the account will be paid to the
person designated by the

39



--------------------------------------------------------------------------------



 




alternate payee as his or her Beneficiary or, if no Beneficiary designation is
made, to the alternate payee’s estate.
13.8. Top Heavy Plan.
(a) Determination of Top-Heavy Status. This section shall apply for purposes of
determining whether the Plan is a top-heavy plan under Code § 416(g) and whether
the Plan satisfies the minimum benefits requirements of Code § 416(c) for Plan
Years beginning on or after January 1, 2002. If, as of the last day of any such
Plan Year (“determination date”), the sum of the present value of the accrued
benefits of key employees (as defined below) exceeds 60% of the sum of the
present value of the accrued benefits of all employees as of that determination
date, this Plan will be top heavy for the immediately following Plan Year. For
this purpose,
(1) Key Employee. Key employee means any employee or former employee (including
any deceased employee) who at any time during the Plan Year that includes the
determination date was an officer of an Affiliate having annual compensation
greater than $130,000 (as adjusted under Code § 416(i)(1) for Plan Years
beginning after December 31, 2002), a 5-percent owner of an Affiliate, or a
1-percent owner of an Affiliate having annual compensation of more than
$150,000. For this purpose, annual compensation means compensation within the
meaning of Code § 415(c)(3). The determination of who is a key employee will be
made in accordance with Code § 416(i)(1) and the applicable regulations and
other guidance of general applicability issued thereunder.
(2) Determination of Present Values and Amounts. This § 13.9(a) shall apply for
purposes of determining the present values of accrued benefits and the amounts
of account balances of employees as of the determination date. The present value
of the accrued benefit of each employee will equal the sum of:
(iii) the balance of his or her Account under this Plan (determined for this
purpose as of each determination date); and
(iv) the present value of his or her accrued benefit, if any, under each of the
following plans (determined as of the valuation date that coincides with or
precedes the determination date for that plan) under
(A) each qualified plan (as described in Code § 401(a)) maintained by an
Affiliate (i) in which a key employee is a participant or (ii) that enables any
plan described in subclause (i) to meet the requirements of Code §§ 401(a)(4) or
410, and
(B) each other qualified plan maintained by an Affiliate (other than a plan
described in clause (A)) that may be aggregated with this Plan and the plans
described in clause (A), provided the

40



--------------------------------------------------------------------------------



 



aggregation group (including a plan described in this clause (B)) continues to
meet the requirements of Code §§ 401(a)(4) and 410.
(3) Distribution During Year Ending on the Determination Date. The present
values of accrued benefits and the amounts of account balances of an employee as
of the determination date shall be increased by the distributions made with
respect to the employee under the Plan and any plan aggregated with the Plan
under Code § 416(g)(2) during the 1-year period ending on the determination
date. The preceding sentence shall also apply to distributions under a
terminated plan which, had it not been terminated, would have been aggregated
with the Plan under Code § 416(g)(2)(A)(i). In the case of a distribution made
for a reason other than separation from service, death, or disability, this
provision shall be applied by substituting “5-year period” for “1-year period”.
(4) Employees Not Performing Services During Year Ending on the Determination
Date. The accrued benefits and accounts of any individual who has not performed
services for the employer during the 1-year period ending on the determination
date shall not be taken into account.
(b) Special Top Heavy Plan Rules. Notwithstanding any other rules to the
contrary in this Plan, the following special rules will apply if the Plan
Administrator determines that this Plan is top heavy for any Plan Year.
(1) Minimum Contribution. A contribution will be made by the Participating
Employer for the Plan Year for each Participant described in §1.25(a) who is not
a key employee and who is an Eligible Employee on the last day of that Plan Year
(regardless of the Partiicpant’s Hours of Service for such Plan Year), that,
when added to the employer contributions and forfeitures otherwise allocated on
behalf of such individual for such Plan Year under this Plan and any other
defined contribution plan maintained by an Affiliate, is equal to
(v) the excess, if any, of:
(A) the lesser of (a) 3% of the Participant’s Compensation or (b) the largest
amount (expressed as a percentage of Compensation) of Forfeitures, 401(k)
Contributions and Matching Contributions allocated for the Plan Year to the
Account of any key employee; over
(B) the total Forfeitures and Matching Contributions allocated to the
Participant’s Account for the Plan Year; or
(vi) for each such Eligible Employee who also participates in a top heavy
defined benefit plan maintained by an Affiliate, 5% of such Eligible Employee’s
Compensation for such year;

41



--------------------------------------------------------------------------------



 



provided, however, that no such contribution shall be made under this § 13.8(b)
for any Eligible Employee to the extent such Eligible Employee receives the top
heavy minimum contributions (as described in Code § 416(c)) under another
defined contribution plan maintained by an Affiliate for such Plan Year.
(2) Matching Contributions. Matching Contributions shall be taken into account
for purposes of satisfying the minimum contribution requirements of Code §
416(c)(2) of the Plan. The preceding sentence shall apply with respect to
Matching Contributions and Safe Harbor Matching Contributions under the Plan or,
if the Plan provides that the minimum contribution requirement shall be met in
another plan, such other plan. Matching Contributions that are used to satisfy
the minimum contribution requirements shall be treated as Matching Contributions
for purposes of the ACP Test and other requirements of Code § 401(m).
IN WITNESS WHEREOF, the Plan Sponsor and the Participating Employers have caused
this Plan to be executed by their duly authorized officers and each to have its
seal to be affixed as of the date set forth below.

                  LODGIAN, INC.    
 
           
 
  By:        
 
     
 
   
 
           
 
  Title:        
 
     
 
   
 
           
 
  Date:        
 
     
 
   

42



--------------------------------------------------------------------------------



 



Appendix A to the
Lodgian, Inc. 401(k)Plan
Effective January 1, 2002
     The allocation of 401(k) Contributions made under the Plan will be subject
to the limitations of this Appendix A for the Plan Year ending December 31, 2002
and any Plan Year beginning on or after January 1, 2003 in which the
Participating Employers do not make a Safe Harbor Matching Contribution to the
Plan. The allocation of Matching Contributions made under the Plan will be
subject to the limitation of this Appendix A for the Plan Year ending
December 31, 2002 and any Plan Year beginning on or after January 1, 2003 in
which the Participating Employers do not make a Safe Harbor Matching
Contribution.
The following terms have the following meanings for purposes of this Appendix A:
ACP — means the ratio (expressed as a percentage) of (a) the Matching
Contributions credited to a Participant’s Account for the applicable Plan Year
to (b) his or her Compensation for the applicable Plan Year, or while an
Eligible Employee during the Plan Year (as determined by the Plan Sponsor).
ACP Test — means the Code § 401(m) nondiscrimination test described in § 2
below.
ADP — means the ratio (expressed as a percentage) of (a) the 401(k)
Contributions credited to a Participant’s Account for the applicable Plan Year
to (b) his or her Compensation for the applicable Plan Year, or while an
Eligible Employee during the Plan Year (as determined by the Plan Sponsor).
ADP Test — means the Code § 401(k) nondiscrimination test described in § 1
below.
Excess Aggregate Contributions — means the excess of (a) the Matching
Contributions actually made on behalf of Highly Compensated Employees for a Plan
Year over (b) the maximum permissible amount of Matching Contributions for that
Plan Year under the ACP Test described in this Appendix A.
Excess Contributions — means the excess of (a) the 401(k) Contributions actually
made on behalf of Highly Compensated Employees for a Plan Year over (b) the
maximum permissible amount of 401(k) Contributions for that Plan Year under the
ADP Test described in this Appendix A.
§1. Code § 401(k) Limitations for Highly Compensated Employees.
(a) ADP Test. Each Plan Year a determination will be made whether the average of
the Highly Compensated Employees’ ADPs for that Plan Year, when compared to the
average of the Nonhighly Compensated Employees’ ADPs for the preceding Plan
Year, satisfies either of the following tests:

43



--------------------------------------------------------------------------------



 



(1) the average of the ADPs for all Highly Compensated Employees is not more
than 125% of the average of the ADPs for all Nonhighly Compensated Employees, or
(2) the average of the ADPs for all Highly Compensated Employees is not more
than two times the average of the ADPs for all Nonhighly Compensated Employees,
and the excess of the average of the ADPs for all Highly Compensated Employees
over the average of the ADPs for all Nonhighly Compensated Employees is not more
than two percentage points.
In performing the ADP Test for a Plan Year, the applicable averages will be
calculated taking into account each Participant who was an Eligible Employee at
any time during that Plan Year.
(b) Aggregation with Other Plans or Arrangements. For purposes of § 1 of this
Appendix A, all contributions made on a Highly Compensated Employee’s behalf
under Code § 401(k) for a Plan Year under any other plan described in Code §
401(k) maintained by an Affiliate will be treated as if made under this Plan in
determining his or her ADP for that Plan Year. If this Plan satisfies the
coverage requirements of Code § 410(b) only if aggregated with one or more other
plans or if one or more other plans satisfy the coverage requirements of Code §
410(b) only if aggregated with this Plan, this Appendix A will be applied by
determining the ADPs of all Participants as if all those plans were a single
plan.
(c) Other Requirements and Elections. The determination and treatment of the
401(k) Contributions and ADP of any Participant will satisfy any other
requirements prescribed by the Secretary of the Treasury, including any
subsequent IRS guidance issued under Code § 401(k), and, in performing the ADP
Test, the Plan Administrator may use any alternatives and elections authorized
under the applicable regulations, rulings or revenue procedures.
(d) Action to Satisfy ADP Test.

  (1)   Refund of Excess Contributions. Excess Contributions for a Plan Year
(adjusted for investment gain or loss if required by the Code) will be refunded
no later than the last day of the immediately following Plan Year to Highly
Compensated Employees on whose behalf the Excess Contributions were made. The
amount distributed will be determined by the Plan Administrator in accordance
with Treas. Reg. § 1.401(k)-2(b)(2). The distribution of Excess Contributions to
Highly Compensated Employees will be accomplished as follows:

  (A)   All Highly Compensated Employees will be ranked in descending order
based on the dollar amount of Pre-Tax Contributions they made for the Plan Year.
    (B)   The Pre-Tax Contributions of the Highly Compensated

44



--------------------------------------------------------------------------------



 



      Employee(s) with the greatest dollar amount of Normal Deferral
contributions will be reduced until the excess Pre-Tax Contributions are
eliminated, or until the Pre-Tax Contributions of the Highly Compensated
Employee are reduced to the dollar amount of the Highly Compensated Employee
with the next highest dollar amount of Pre-Tax Contributions.

  (C)   The Pre-Tax Contributions of both the Highly Compensated Employees with
the greatest and the second greatest dollar amount of Pre-Tax Contributions will
be reduced until the excess Pre-Tax Contributions are eliminated, or until the
Pre-Tax Contributions of the Participant are reduced to the dollar amount of the
Highly Compensated Employee with the next highest dollar amount of Pre-Tax
Contributions, and this procedure will be repeated until the entire Excess
Pre-Tax Contributions are eliminated.

If Pre-Tax Contributions are distributed to Participants, any Matching
Contribution made with respect to the Pre-Tax Contributions which are
distributed shall be forfeited.
The Excess Contributions that would otherwise be refunded will be reduced (in
accordance with the Code § 401(k) regulations) by any refund made to the Highly
Compensated Employee under § 6.3 of the Plan.
(2) Determination of Investment Gain or Loss. If required by the Code, Excess
Contributions will be adjusted for investment gain or loss for the Plan Year for
which the contributions were made in accordance with the regulations under Code
§ 401(k).
§ 2. Code § 401(m) Limitations For Highly Compensated Employees.
(a) Each Plan Year a determination will be made whether the average of the
Highly Compensated Employees’ ACPs for that Plan Year, when compared to the
average of the Nonhighly Compensated Employees’ ACPs for the preceding Plan
Year, satisfies one of the following tests:
(1) the average of the ACPs for all Highly Compensated Employees is not more
than 125% of the average of the ACPs for all Nonhighly Compensated Employees, or
(2) the average of the ACPs for all Highly Compensated Employees is not more
than two times the average of the ACPs for all Nonhighly Compensated Employees,
and the excess of the average of the ACPs for all Highly Compensated Employees
over the average of the ACPs for all Nonhighly Compensated Employees is not more
than two percentage points.

45



--------------------------------------------------------------------------------



 



In performing the ACP Test for a Plan Year, the applicable averages will be
calculated taking into account each Participant who was an Eligible Employee at
any time during that Plan Year.
(b) Aggregation with Other Plans or Arrangements. For purposes of § 2 of this
Appendix A, all employee contributions (within the meaning of Code § 401(m)) and
matching contributions (within the meaning of Code § 401(m)(4)) allocated to a
Highly Compensated Employee’s account for a Plan Year under any other plan
described in Code §§ 401(a) or 401(k) maintained by an Affiliate will be treated
as if made under this Plan in determining his or her ACP for that Plan Year. If
this Plan satisfies the coverage requirements of Code § 410(b) only if
aggregated with one or more other plans or if one or more other plans satisfy
the coverage requirements of Code § 410(b) only if aggregated with this Plan, of
this Appendix A will be applied by determining the ACPs of all Participants as
if all those plans were a single plan.
(c) Other Requirements. The determination and treatment of the Matching
Contributions and ACP of any Participant will satisfy any other requirements
prescribed by the Secretary of the Treasury, including any subsequent IRS
guidance issued under Code § 401(m), and, in performing the ACP Test, the Plan
Administrator may use any alternatives and elections authorized under the
applicable regulations, rulings or revenue procedures.
(d) Action to Satisfy ACP Test.
(1) Distribution or Forfeiture of Excess Aggregate Contributions. Excess
Aggregate Contributions for a Plan Year (adjusted for investment gain or loss if
required by the Code) will be forfeited to the extent forfeitable under § 7.1 or
distributed to the extent not so forfeitable from the Accounts of Highly
Compensated Employees no later than the last day of the immediately following
Plan Year.
The distribution of ACP Excess Aggregate Contributions to Highly Compensated
Employees will be accomplished as follows:

  (A)   All Highly Compensated Employees will be ranked in descending order
based on the dollar amount of Excess Aggregate Contributions they received for
the Plan Year.     (B)   The Excess Aggregate Contributions of the Highly
Compensated Employee(s) with the greatest dollar amount of Excess Aggregate
Contributions will be reduced until the ACP Excess Aggregate Contributions are
eliminated, or until the Excess Aggregate Contributions of the Highly
Compensated Employee are reduced to the dollar amount of the Highly Compensated
Employee with the next highest dollar amount of Excess Aggregate Contributions.
    (C)   The Excess Aggregate Contributions of both the Highly Compensated
Employees with the greatest and the second greatest

46



--------------------------------------------------------------------------------



 



      dollar amount of Excess Aggregate Contributions will be reduced until the
ACP Excess Aggregate Contributions are eliminated, or until the Excess Aggregate
Contributions of the Participant are reduced to the dollar amount of the Highly
Compensated Employee with the next highest dollar amount of Excess Aggregate
Contributions, and this procedure will be repeated until the entire ACP Excess
Aggregate Contributions are eliminated.

(2) Determination of Investment Gain or Loss. Excess Aggregate Contributions
will be adjusted for investment gain or loss for the Plan Year for which the
contributions were made in accordance with the regulations under Code § 401(m).

47



--------------------------------------------------------------------------------



 



Appendix B to the
Lodgian, Inc. 401(k) Plan
An Employee will be credited with service under the Plan for his or her service
with the following employers on the same basis as is used to determine service
with an Affiliate under the Plan:

  •   Servico Corporation;     •   Impac Hotel Group;     •   AMI Operating
Partners, L.P.;     •   Any other employers for whom service was credited under
the qualified retirement plan(s) of Servico Corporation, Impac Hotel Group, or
AMI Operating Partners, L. P.; and     •   Any other employer required to be
aggregated with any of the above three entities under Code §§ 414(b), (c),
(m) or (o).     •   Any employer, all the assets or shares of stock of which are
acquired by Lodgian, Inc. or any Affiliate thereof.

48